 
Exhibit 10.1
  
EXECUTION VERSION
 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
MARSHALL R. YOUNG OIL CO.,
 
AS SELLER,
 
AND
 
QUICKSILVER RESOURCES INC.,
 
AS BUYER
 
 
DATED
 
MAY 11, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS           Page      
ARTICLE I
CERTAIN DEFINITIONS
1
Section 1.1
Certain Defined Terms
1
Section 1.2
References, Gender, Number
1
     
ARTICLE II
SALE AND PURCHASE
1
     
ARTICLE III
CONSIDERATION AND PAYMENT
2
Section 3.1
Consideration
2
Section 3.2
Payment
3
Section 3.3
Adjustment Period Cash Flow
3
Section 3.4
Post Closing Review
3
Section 3.5
Severance Tax Refund
4
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
5
Section 4.1
Representations and Warranties of Seller
5
Section 4.2
Representations and Warranties of Buyer
8
     
ARTICLE V
TRANSFER REQUIREMENTS
9
Section 5.1
Transfer Requirements
9
Section 5.2
Certain Governmental Consents
10
     
ARTICLE VI
COVENANTS OF SELLER AND BUYER
10
Section 6.1
General Conveyance
10
Section 6.2
Public Announcements 10
Section 6.3
Further Assurances
10
     
ARTICLE VII
CLOSING
11
Section 7.1
Closing
11
Section 7.2
Seller’s Closing Obligations
11
Section 7.3
Buyer’s Closing Obligations
11
     
ARTICLE VIII
EFFECT OF CLOSING
12
Section 8.1
Revenues
12
Section 8.2
Expenses
12
Section 8.3
Ad Valorem Taxes
12
Section 8.4
Payments and Obligations
12
Section 8.5
Survival
12
Section 8.6
Waiver of Representations and Warranties
12
     
ARTICLE IX
ASSUMPTION AND INDEMNIFICATION
13
Section 9.1
Indemnification By Buyer
13

 
 
i

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS (continued)           Page      
Section 9.2
Indemnification By Seller
13
Section 9.3
Third Party Claims
14
Section 9.4
Direct Claims
14
     
ARTICLE X
MISCELLANEOUS
14
Section 10.1
Counterparts
15
Section 10.2
Governing Law
15
Section 10.3
Entire Agreement
15
Section 10.4
Expenses
15
Section 10.5
Notices
15
Section 10.6
Successors and Assigns
16
Section 10.7
Headings
16
Section 10.8
Amendments and Waivers
16
Section 10.9
Appendix, Schedules and Exhibits
16
Section 10.10
Interpretation
16
Section 10.11
Agreement for the Parties’ Benefit Only
17
Section 10.12
Severability
18
Section 10.13
Limitation of Damages
18

 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit 6.1
--
Conveyance
Exhibit 6.3(A)
--
Notice to BreitBurn Exhibit 6.3 (B)
--
Transfer Agent Letter
Exhibit 7.2(b)
--
Affidavit of Non-foreign Status
Exhibit 7.3(b)
--
Assignment Separate from Certificate
Exhibit 7.3(c)
--
Partial Assignment of Registration Rights Agreement
Exhibit A-1
--
Geographic Area
Exhibit A-2
--
Property Schedule

 
 
SCHEDULES
 
Schedule 4.1(d)
--
Seller’s Conflicts or Violations
Schedule 4.1(e)
--
Seller’s Consents
Schedule 4.1(f)
--
Transfer Requirements
Schedule 4.1(i)
--
Certain Contracts and Agreements
Schedule 4.2(d)
--
Buyer’s Conflicts or Violations
Schedule 4.2(e)
--
Buyer’s Consents
Schedule I
--
Permitted Overriding Royalty Interests

 
APPENDIX
 
Appendix A
--
Definitions

 
 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated May 11, 2010, by and
between Marshall R. Young Oil Co., a Delaware corporation (“Seller”), and
Quicksilver Resources Inc., a Delaware corporation (“Buyer”).  Seller and Buyer
shall hereinafter be referred to collectively as the “Parties” and individually
as a “Party”.
 
WHEREAS, Seller owns certain oil and gas properties and related assets; and
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, such oil and gas properties and related assets upon the terms and
subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 
Section 1.1  Certain Defined Terms.  Unless the context otherwise requires, the
respective terms defined in Appendix A attached hereto and incorporated herein
shall, when used herein, have the respective meanings therein specified, with
each such definition to be equally applicable both to the singular and the
plural forms of the term so defined.
 
Section 1.2  References, Gender, Number.  All references in this Agreement to an
“Article,” “Section,” or “subsection” shall be to an Article, Section, or
subsection of this Agreement, unless the context requires otherwise.  Unless the
context otherwise requires, the words “this Agreement,” “hereof,” “hereunder,”
“herein,” “hereby,” or words of similar import shall refer to this Agreement as
a whole and not to a particular Article, Section, subsection, clause or other
subdivision hereof.  Whenever the context requires, the words used herein shall
include the masculine, feminine and neuter gender, and the singular and the
plural.
 
ARTICLE II
SALE AND PURCHASE
 
Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer, and Buyer agrees to purchase from Seller, the following
described assets and properties (except to the extent constituting Excluded
Assets) (collectively, the “Assets”):
 
(a)  The undivided interests specified in the Property Schedule in, to or under
the Hydrocarbon Interests described therein and all other interests of Seller
in, to or under or derived from any lands (i) covered by or subject to any of
the Hydrocarbon Interests described in the Property Schedule or (ii) included in
the geographic area described in Exhibit A-1, even though such interests of
Seller may be incorrectly described or referred to in, or a description thereof
may be omitted from, the Property Schedule (the “Subject Interests”);
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  All right, title and interest of Seller in and to the lands covered by or
subject to the Subject Interests (the “Land”);
 
(c)  All right, title and interest of Seller in and to or derived from the
following insofar as the same are attributable to the Subject Interests or any
of the other Assets:  (i) all rights with respect to the use and occupancy of
the surface of and the subsurface depths under the Land; (ii) all agreements and
contracts, easements, rights-of-way, servitudes and other estates; (iii) all
real and personal property located in or upon the Land or used in connection
with the exploration, development or operation of the Subject Interests; and
(iv) any and all lease files, title files, land files, division order files,
marketing files, well files, production records, seismic, geological,
geophysical and engineering data, and all other files, maps and data (in
whatever form) arising out of or relating to the Subject Interests or the
ownership, use, development, maintenance or operation of the Assets (the
“Records”); and
 
(d)  All (i) Hydrocarbons produced from or attributable to the Subject Interests
with respect to all periods subsequent to the Effective Time and (ii) proceeds
from or of such Hydrocarbons.
 
ARTICLE III
CONSIDERATION AND PAYMENT
 
Section 3.1  Consideration.
 
(a)  The consideration for the sale and conveyance of the Assets to Buyer is
(x) Sixty-Two Million and No/100 Dollars ($62,000,000) in cash consideration
(the “Cash Consideration”) and (y)  4,010,695 Common Units (the “Common Units
Consideration”; together with the Cash Consideration being referred to as the
“Purchase Price”), as adjusted in accordance with the terms of this
Agreement.  The “Adjusted Purchase Price” shall be the Purchase Price (i) as
adjusted by the Net Cash Flow with respect to the Assets for the Adjustment
Period in accordance with Section 3.3 as set forth on the Adjusted Purchase
Price Statement, (ii) as adjusted downward by $26,910 on account of Negative
Imbalances, (iii) as adjusted downward by $521,000 on account of title matters
asserted by Buyer, (iv) as may be adjusted downward on account of Retained
Assets as contemplated by Section 5.1, and (v) as adjusted downward by
$3,240,988 on account of amounts owed by Seller to Buyer as of December 31, 2009
relating to the maintenance, development and operation of the Assets (and the
Parties do hereby acknowledge and agree that, notwithstanding anything provided
herein or elsewhere to the contrary, the charges included in such amount are not
subject to future contest or challenge by either Party).  Any upward or downward
adjustment to the Purchase Price be made pursuant to clauses (i), (ii), (iii)
and (v) in this Section 3.1(a) shall be made by increasing or decreasing (as
applicable) the Common Unit Consideration by a number of Common Units determined
by dividing the amount of such adjustment by $14.96 (as so adjusted, the
“Adjusted Common Units Consideration”).  The downward adjustment to the Purchase
Price to be made pursuant to clause  (iv) in this Section 3.1(a) shall be made
by decreasing the Cash Consideration (as so adjusted, the “Adjusted Cash
Consideration”).
 
(b)  Buyer has delivered to Seller a statement (the “Adjusted Purchase Price
Statement”) setting forth Buyer’s preliminary determination (the “Initial
Adjusted Purchase Price
 
 
2

--------------------------------------------------------------------------------

 
 
 
Amount”) of the Adjusted Purchase Price for Seller’s review and approval.  The
Adjusted Purchase Price Statement is based upon actual information available to
Buyer at the time of its preparation and upon Buyer’s good faith estimates and
assumptions.
 
Section 3.2  Payment.  At the Closing, Buyer shall (a) deliver to the Seller
$20,190,606.90 of the Adjusted Cash Consideration (“Check Amount”) in the form
of a cashiers check in such amount payable to the Internal Revenue Service for
the benefit of the Estate of William K. Young (the “Cashiers Check”), (b) wire
transfer an amount equal to the Adjusted Cash Consideration less the Check
Amount in immediately available funds for the benefit of Seller to Texas Capital
Bank, ABA No. 111017979, Account No. 2211000142, and (c) deliver to Seller an
instrument assigning the Adjusted Common Units Consideration as more fully
described in Section 7.3(b).
 
Section 3.3  Adjustment Period Cash Flow.
 
(a)  The Purchase Price shall be increased or decreased, as the case may be, by
an amount equal to the Net Cash Flow with respect to the Assets for the time
period (the “Adjustment Period”) beginning at the Effective Time and ending at
7:00 a.m. (local time) on the Closing Date.  If the Net Cash Flow with respect
to the Assets for the Adjustment Period is a positive number, then the Purchase
Price shall be increased by such amount.  If the Net Cash Flow with respect to
the Assets for the Adjustment Period is a negative number, then the Purchase
Price shall be decreased by such amount.
 
(b)  The “Net Cash Flow” shall be the algebraic sum of (i) a positive amount
equal to the aggregate amount paid by Seller as Seller’s share of the direct
costs or expenses of maintenance, development and operation of the Assets
incurred with respect to the Adjustment Period, (ii) a positive amount equal to
overhead charges paid under existing operating agreements covering the Assets
during the Adjustment Period, (iii) a negative amount equal to the aggregate net
proceeds received from or attributable to the sale or disposition of
Hydrocarbons produced from the Assets during the Adjustment Period, after
deducting, without duplication of any cost or expense taken into account under
clause (i) above, applicable severance taxes and the costs of treating,
transporting and compressing such Hydrocarbons, and from or attributable to the
rental, sale, salvage or other disposition of any other Assets during the
Adjustment Period, and (iv) a negative amount equal to the aggregate amount of
any costs or expenses incurred under clause (i) above and reimbursed to Seller
by any third party.
 
Section 3.4  Post Closing Review.  After the Closing, Buyer shall review the
Adjusted Purchase Price Statement and determine the actual Net Cash Flow.  On or
prior to ninety (90) days after the Closing Date, Buyer shall present Seller
with a statement of the actual Net Cash Flow and such supporting documentation
as is reasonably necessary to support the Net Cash Flow shown therein (the
“Final Adjusted Purchase Price Statement”).  Seller will give representatives of
Buyer reasonable access to its premises and to its books and records for
purposes of preparing the Final Adjusted Purchase Price Statement and will cause
appropriate personnel of Seller to assist Buyer and Buyer’s representatives, at
no cost to Buyer, in the preparation of the Final Adjusted Purchase Price
Statement.  Buyer will give representatives of Seller reasonable access to its
premises and to its books and records for purposes of reviewing the calculation
of Net Cash Flow and will cause appropriate personnel of Buyer to assist Seller
 
 
3

--------------------------------------------------------------------------------

 
 
and its representatives, at no cost to Seller, in verification of such
calculation.  The Final Adjusted Purchase Price Statement shall become final and
binding on Seller and Buyer as to the Net Cash Flow thirty (30) days following
the date the Final Adjusted Purchase Price Statement is received by Seller,
except to the extent that prior to the expiration of such thirty (30) day period
Seller shall deliver to Buyer notice of its disagreement with the contents of
the Final Adjusted Purchase Price Statement.  If Seller has timely delivered a
notice of disagreement to Buyer, then, upon written agreement between Buyer and
Seller resolving all disagreements of Seller set forth in such notice, the Final
Adjusted Purchase Price Statement will become final and binding upon Buyer and
Seller as to the Net Cash Flow.  If the Final Adjusted Purchase Price Statement
has not become final and binding by the sixtieth (60) day following its receipt
by Seller, then Buyer or Seller may submit any unresolved disagreements of
Seller set forth in such notice to Grant Thornton LLP (the “Accounting Referee”)
for resolution.  Seller and Buyer shall use their respective commercially
reasonable efforts to cause the Accounting Referee to render a decision
regarding the matters submitted to it within thirty (30) days following
submission thereto.  The costs of the Accounting Referee shall be borne 50% by
Seller and 50% by Buyer.  Upon resolution of such unresolved disagreements of
Seller, the Final Adjusted Purchase Price Statement shall be final and binding
upon Buyer and Seller as to the Net Cash Flow.  Within three (3) Business Days
after the Final Adjusted Purchase Price Statement becomes final and binding,
Seller or Buyer, as appropriate, shall pay to the other Party the amount, if
any, by which the Net Cash Flow as shown in the Final Adjusted Purchase Price
Statement is less than or exceeds the estimated amount of the Net Cash Flow set
forth in the Initial Adjusted Purchase Price Statement, together with interest
thereon from the date such payment is so due until the date it is paid at the
Agreed Rate.  Notwithstanding anything herein provided to the contrary, the
Parties acknowledge and agree that the provisions of this Section 3.4 in no way
limit the rights and obligations of Seller pursuant to Section 8.1, Section 8.2,
Section 8.4 and other provisions of this Agreement.
 
 
Section 3.5  Severance Tax Refund.  Buyer and Seller have applied for severance
tax refunds attributable to production from the Assets.  Seller will be entitled
to all severance tax refunds attributable to times prior to the Effective Time
and Buyer shall be entitled to all severance tax refunds attributable to times
after the Effective Time.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.1  Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as follows:
 
(a)  Organization and Qualification.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to carry on its business as it is now
being conducted.  Seller is duly qualified to do business, and is in good
standing, in each jurisdiction in which the Assets owned, leased or operated by
it makes such qualification necessary.
 
(b)  Authority.  Seller has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement. The
 
 
4

--------------------------------------------------------------------------------

 
 
execution, delivery and performance of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all requisite
corporate action on the part of Seller.
 
(c)  Enforceability.  This Agreement constitutes a valid and binding agreement
of Seller enforceable against Seller in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors, (ii) general
principles of equity and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.
 
(d)  No Conflict or Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions contemplated hereby by Seller will (i) conflict with or result in
any breach of any provision of the certificate of incorporation, bylaws and
other similar governing documents of Seller or (ii) except as set forth on
Schedule 4.1(d) and in clauses (i) and (ii) of Section 4.1(e), (A) be rendered
void or ineffective by or under the terms, conditions or provisions of any
agreement, instrument or obligation to which Seller is a party or is subject or
by which any of its properties or assets are bound, (B) result in or give rise
to (or with notice or the passage of time or both could result in or give rise
to) a default, the creation or imposition of any lien, charge, penalty,
restriction, security interest or encumbrance or any change in terms,
termination, cancellation or acceleration under the terms, conditions or
provisions of any Asset (or of any agreement, instrument or obligation relating
to or burdening any Asset) or (C) subject to the limitations contained in
Section 4.1(c), violate or be rendered void or ineffective under any Law or
result in or give rise to (or with notice or the passage of time or both could
result in or give rise to) the creation or imposition of any lien, charge,
penalty, restriction, security interest or encumbrance on or with respect to any
Asset under any Law.
 
(e)  Consents.  Except for (i) consents and approvals of assignments by any
Governmental Authority that are customarily obtained after Closing, (ii)
Transfer Requirements and (iii) the consents, approvals, authorizations, filings
or notices expressly described and set forth in Schedule 4.1(e), no consent,
approval, authorization or permit of, or filing with or notification to, any
Person is required for or in connection with the execution and delivery of this
Agreement by Seller or for or in connection with the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
Seller.
 
(f)  Preference Rights and Transfer Requirements.  None of the Assets or any
portion thereof is subject to any Preference Right or Transfer Requirements
except for the Preference Right and Transfer Requirements expressly identified
and set forth on Schedule 4.1(f).
 
(g)  Actions.  To Seller’s knowledge, there are no actions, suits, arbitrations,
proceedings, investigations or claims pending or threatened relating to or
affecting any of the Assets or the transactions contemplated by this Agreement.
 
(h)  Compliance With Laws.  Seller has not received any written notice of any
violation or alleged violation (or of any fact or circumstance which with notice
or the passage of time or both would constitute a violation) of any Law
(including any Environmental Laws)
  
 
5

--------------------------------------------------------------------------------

 
 
applicable to the Assets and, to Seller’s knowledge, the Assets comply in all
material respects with all Laws (including any Environmental Laws).
 
(i)  Contracts and Agreements.  To Seller’s knowledge, Schedule 4.1(i) sets
forth a true and correct description of each contract, agreement or similar
arrangement which is included in the Assets or by which any of the Assets is
bound and which:
 
(1)  is between Seller on the one hand, and any Affiliate of Seller on the other
hand;
 
(2)  is a contract for the sale, purchase, processing or transportation of, or
creates a purchase option, right of first refusal or call on, any Hydrocarbons
produced from or attributable to the Subject Interests or any other Assets,
except those sales, purchase, processing or transportation agreements which can
be terminated by Seller and its assigns upon not more than thirty (30) days
notice without penalty or detriment to Seller and its assigns;
 
(3)  creates any area of mutual interest with respect to the acquisition by
Seller or its assigns of any interest in any Hydrocarbons, lands or assets; or
 
(4)  creates or evidences a Subject Interest, joint operating agreement,
unitization agreement, pooling agreement, farmout agreement, farmin agreement,
participation agreement, joint venture agreement, tax partnership agreement,
partnership agreement or similar agreement.
 
Seller is in material compliance with all terms and provisions of all contracts
or agreements included in or by which any of the Assets is subject.  All such
contracts and agreements are in full force and effect and, to the knowledge of
Seller, there are no violations or breaches thereof or existing facts or
circumstances which upon notice or the passage of time or both will constitute a
violation or breach thereof by any other party thereto.
 
(j)  Brokerage Fees and Commissions.  Neither Seller nor any Affiliate of Seller
has incurred any obligation or entered into any agreement for any investment
banking, brokerage or finder’s fee or commission in respect of the transactions
contemplated by this Agreement for which Buyer or any Affiliate of Buyer shall
incur any liability.
 
(k)  Taxes.  To Seller’s knowledge, Seller has paid all Taxes on or relating to
the Assets, or any production or revenues attributable thereto, except for taxes
which are not yet due and payable.  Seller is not a non-resident alien or
foreign corporation (as those terms are defined in the Code).
 
(l)  Bankruptcy.  There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or, to Seller’s knowledge,
threatened against Seller.
 
(m)  Investment Company.  Seller is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
 
 
6

--------------------------------------------------------------------------------

 
 
Company Act of 1940, as amended, or is otherwise subject to regulation under or
the restrictions of such Act.
 
(n)  Royalties.  To Seller’s knowledge, all royalties, overriding royalties and
other burdens on production due with respect to the Assets have been timely and
properly paid.
 
(o)  Permits.  To Seller’s knowledge, all licenses, permits, certificates,
orders, approvals and authorizations of Governmental Authority necessary for the
ownership or operation of the Assets have been obtained and all such licenses,
permits, certificates, orders, approvals and authorizations are in full force
and effect and all fees and charges relating thereto have been paid.
 
(p)  Hedging.  None of the Assets is subject to or is bound by any futures,
hedge, swap, collar, put, call, option or other commodities contract or
agreement.
 
(q)  Eligible Holder.  Seller is an Eligible Holder.
 
(r)  Investment Intent.  Seller is not an underwriter within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).  Seller is acquiring
the Adjusted Common Units Consideration for its own account, solely for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
and state securities Laws, and shall not resell, distribute or otherwise
transfer the Adjusted Common Units Consideration unless such resale,
distribution or transfer is in compliance with federal and state securities
Laws.  Seller understands and acknowledges that (1) the transfer of the Adjusted
Common Units Consideration under this Agreement has not been registered under
the Securities Act or state securities Law, and (2) the Adjusted Common Units
Consideration may not be resold, distributed or otherwise transferred by Seller
unless such resale, distribution or transfer is registered under the Securities
Act or is made pursuant to an applicable exemption therefrom, and is registered
under state securities Law or is made pursuant to an applicable exemption
therefrom.
 
(s)  Sophistication and Risk.  Seller has knowledge, skill and experience in
financial, business and investment matters relating to an investment of this
type and is capable of evaluating the merits and risks of such investment and
protecting Seller’s interest in connection with the acquisition of the Adjusted
Common Units Consideration.  To the extent deemed necessary by Seller, Seller
has retained, at its own expense, and relied upon, appropriate professional
advice regarding the investment, tax and legal merits and consequences of
purchasing and owning the Adjusted Common Units Consideration.  Seller has the
ability to bear the economic risks of Seller’s investment in BreitBurn.
 
(t)  Access to Information.  Seller has access to and has reviewed certain of
BreitBurn’s filings made pursuant to the Securities Exchange Act of 1934, as
amended.  These filings are available to the public on the Securities and
Exchange Commission’s website and are required to include collectively all
material information regarding the business and financial condition of the
BreitBurn, its expected plans for future business activities, the attributes of
the Adjusted Common Units Consideration and the merits and risks of an
investment in the Adjusted Common Units Consideration.   Seller hereby
acknowledges that, based upon the foregoing, it
 
 
7

--------------------------------------------------------------------------------

 
 
does not desire any further information to evaluate the merits and risks of an
investment in the Adjusted Common Units Consideration.
 
(u)  Accredited Investor.  Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
Section 4.2  Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as follows:
 
(a)  Organization and Qualification.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to carry on its business as it is now
being conducted.  Buyer is duly qualified to do business, and is in good
standing, in each jurisdiction in which the Assets to be acquired by it makes
such qualification necessary.
 
(b)  Authority.  Buyer has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement.  The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action on the part of Buyer.
 
(c)  Enforceability.  This Agreement constitutes a valid and binding agreement
of Buyer enforceable against Buyer in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors, (ii) general
principles of equity and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.
 
(d)  No Conflict or Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions contemplated hereby by Buyer will (i)  conflict with or result in
any breach of any provision of the certificate of incorporation, bylaws and
other similar governing documents of Buyer or (ii) except as set forth on
Schedule 4.2(d) and in clauses (i) and (ii) of Section 4.2(e), (A) be rendered
void or ineffective by or under the terms, conditions or provisions of any
agreement, instrument or obligation to which Buyer is a party or is subject or
(B) subject to the limitations contained in Section 4.2(c), violate or be
rendered void or ineffective under any Law.
 
(e)  Consents.  Except for (i) consents and approvals of assignments by any
Governmental Authority that are customarily obtained after Closing, (ii)
Transfer Requirements and (iii) the consents, approvals, authorizations, filings
or notices expressly described and set forth in Schedule 4.2(e), no consent,
approval, authorization or permit of, or filing with or notification to, any
Person is required for or in connection with the execution and delivery of this
Agreement by Buyer or for or in connection with the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
Buyer.
 
(f)  Actions. To Buyer’s knowledge, there are no actions, suits, arbitrations,
proceedings, investigations or claims pending or threatened relating to the
transactions contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)  Brokerage Fees and Commissions.  Neither Buyer nor any Affiliate of Buyer
has incurred any obligation or entered into any agreement for any investment
banking, brokerage or finder’s fee or commission in respect of the transactions
contemplated by this Agreement for which Seller or any Affiliate of Seller shall
incur any liability.
 
(h)  Qualified Owner.  Buyer (i) is qualified to own state oil, gas and mineral
leases in all jurisdictions where any of the Subject Interests are located and
(ii) has complied with any necessary governmental bonding requirements arising
from its ownership of the Assets.  The consummation of the transactions
contemplated hereby will not cause Buyer to be disqualified as an owner of such
leases or to exceed any acreage limitation imposed by any statute, rule,
regulation or order of Governmental Authority.
 
(i)  Title to Adjusted Common Units Consideration.  Buyer has good and valid
title to the Adjusted Common Units Consideration, free and clear of all liens
and encumbrances other than those arising under the BreitBurn Partnership
Agreement and transfer restrictions imposed by Law.  Upon transfer of the
Adjusted Common Units Consideration at the Closing, Seller shall acquire all of
Buyer’s right, title and interest in the Adjusted Common Units Consideration,
free all covenants or restrictions applicable to Buyer or Common Units held by
Buyer except (i) covenants applicable to Seller or the Adjusted Common Units
Consideration pursuant to the partial assignment of Buyer’s rights and
obligations under the BreitBurn Registration Rights Agreement described in
Section 7.3(c) of this Agreement and (ii) obligations under the BreitBurn
Partnership Agreement applicable to all holders of Common Units generally.
 
ARTICLE V
TRANSFER REQUIREMENTS
 
Section 5.1  Transfer Requirements.  Prior to the execution hereof, Seller
initiated all procedures required to comply with or obtain the waiver of all
Transfer Requirements applicable to the transactions contemplated by this
Agreement.  If a Transfer Requirement applicable to the transactions
contemplated by this Agreement is not obtained, complied with or otherwise
satisfied prior to the Closing Date, then, at Buyer’s option, any Asset or
portion thereof affected by such Transfer Requirement (a “Retained Asset”) shall
be held back from the Assets to be transferred and conveyed to Buyer at Closing
and the Purchase Price to be paid at Closing shall be reduced by an amount
agreed to by the Parties.  Any Retained Asset so held back at the initial
Closing will be conveyed to Buyer within ten (10) days following the date on
which Seller obtains, complies with or otherwise satisfies all Transfer
Requirements with respect to such Retained Asset for a purchase price equal to
the amount by which the Purchase Price was reduced on account of the holding
back of such Retained Asset; provided, however, if all Transfer Requirements
with respect to any Retained Asset so held back at the initial Closing are not
obtained, complied with or otherwise satisfied within ninety (90) days following
the Closing Date, then such Retained Asset shall be eliminated from the Assets
and this Agreement; provided that, if Buyer, prior to the expiration of such
ninety (90) day period, elects in writing to waive the Transfer Requirements
which have not been obtained, complied with or satisfied with respect to such
Retained Asset, Seller shall immediately convey such Retained Asset to Buyer for
the portion of the Purchase Price withheld with respect thereto.  Any subsequent
conveyance of a Retained Asset will be subject to all Closing requirements and
conditions applicable to the initial
 
 
9

--------------------------------------------------------------------------------

 
 
Closing hereunder and appropriate adjustments in Net Cash Flow and proration of
revenues and expenses will be made to account for any delayed Closing with
respect to a Retained Asset.
 
Section 5.2  Certain Governmental Consents.  Seller and Buyer will use their
commercially reasonable efforts after Closing to obtain all approvals and
consents from the Governmental Authorities that may be required under the terms
of (or regulations specifically applicable to) any state leases in connection
with the assignment of the Subject Interests therein from Seller to Buyer.  To
the extent applicable Law prevents complete legal and equitable title to such
Subject Interests from being conveyed from Seller to Buyer until such approvals
and consents are obtained, Seller shall continue to hold bare legal title to
such Subject Interests as nominee for Buyer.  As nominee, Seller shall not be
authorized to take and shall not take any action with respect to such Subject
Interests except to the extent expressly authorized and directed in writing by
Buyer.  Seller shall not be obligated to incur any expenses in Seller’s capacity
as nominee.  For purposes of Article IX, Seller and Buyer shall treat and deal
with such Subject Interests as if full legal and equitable title to such Subject
Interests had passed from Seller to Buyer at Closing; provided that, Buyer shall
not be obligated to indemnify or hold harmless Seller for any unauthorized
action taken by Seller as nominee of such Subject Interests.
 
ARTICLE VI
COVENANTS OF SELLER AND BUYER
 
Section 6.1  General Conveyance.  Upon the terms and subject to the conditions
of this Agreement, at or prior to the Closing, Seller shall execute and deliver
the General Conveyance, in substantially the form attached hereto as Exhibit 6.1
(the “Conveyance”), to Buyer together with all special state assignment forms as
may be required by Law to be executed in connection with the conveyance of
specific Assets; provided that the terms and provisions of the Conveyance shall
control as to any conflict between the Conveyance and any such special
assignment forms.
 
Section 6.2  Public Announcements.  Without the prior written approval of the
other Party, which approval shall not be unreasonably withheld, no Party will
issue, or permit any agent or Affiliate to issue, any press releases or
otherwise make, or cause any agent or Affiliate to make, any public statements
with respect to this Agreement and the transactions contemplated hereby, except
where such release or statement is deemed in good faith by the releasing Party
to be required by Law or any national securities exchange, in which case the
Party or Parties will use its or their, as the case may be, commercially
reasonable efforts to provide a copy to the other Party prior to any release or
statement.  Nothing in this Section shall prohibit the disclosure by Seller to
shareholders, directors, and employees, as may be reasonably necessary to
consummate this transaction, so long as such shareholders, directors and
employees agree to maintain all information disclosed to them and the
transactions contemplated by this Agreement confidential.
 
Section 6.3  Further Assurances.  Seller and Buyer each agrees that, from time
to time, whether before, at or after the Closing Date, each of them will execute
and deliver or cause their respective Affiliates to execute and deliver such
further instruments of conveyance and transfer and take such other action as may
be reasonably necessary to carry out the purposes and intents of this
Agreement.  Any separate or additional assignment of the Assets or any portion
thereof
 
 
10

--------------------------------------------------------------------------------

 
 
required pursuant to this Section 6.3 (a) shall evidence the conveyance and
assignment of the Assets made or intended to be made in the Conveyance,
(b) shall not modify or be deemed to modify any of the terms, covenants and
conditions set forth in the Conveyance and (c) shall be deemed to contain all of
the terms and provisions of the Conveyance, as fully as though the same were set
forth at length in such separate or additional assignment.  In addition, Buyer
covenants and agrees with Seller that, promptly after the Closing, Buyer shall
request (a) BreitBurn or its transfer agent to register the Adjusted Common
Units Consideration in the name of Seller and (b) BreitBurn to issue to Seller
certificates representing the Adjusted Common Units Consideration.  Buyer shall
also use commercially reasonable efforts promptly following the Closing to
increase its existing bond with the City of Arlington relating to the oil and
gas lease dated October 18, 2006 from the City of Arlington (QRI File No.
TX4390156.00) by $125,000 (or issue a new bond to the city for $125,000) in
order to allow the City of Arlington to release Seller’s bond of $125,000 in
favor of the city relating to such lease.  Finally, Buyer hereby confirms that
it has delivered to BreitBurn the notice attached hereto as Exhibit 6.3(A) and
that it shall execute at the Closing and deliver to JP Morgan Chase Bank, NA
(“JP Morgan”) for the prompt delivery by JP Morgan (along with the certificate
representing all of the Common Units owned by Buyer prior to the Closing) to
BreitBurn’s transfer agent, the letter attached hereto as Exhibit 6.3(B).
 
ARTICLE VII
CLOSING
 
Section 7.1  Closing.  The Closing shall be held on the Closing Date at 10:00
a.m., Fort Worth, Texas time, at the offices of Buyer, or at such other time or
place as Seller and Buyer may otherwise agree in writing.
 
Section 7.2  Seller’s Closing Obligations. As conditions precedent to Buyer’s
obligation to consummate the Closing, Seller shall execute and deliver, or cause
to be executed and delivered, to Buyer the following at the Closing:
 
(a)  The Conveyance;
 
(b)  The Affidavit of Non-foreign Status substantially in the form attached as
Exhibit 7.2(b);
 
(c)  Letters in lieu of division and transfer orders executed by Seller relating
to the Subject Interests in form reasonably necessary to reflect the conveyances
contemplated hereby;
 
(d)  The Records; and
 
(e)  Such other documents as may be reasonably necessary to convey all of
Seller’s interests in the Assets to Buyer in accordance with the terms and
provisions of this Agreement.
 
Section 7.3  Buyer’s Closing Obligations.  As conditions precedent to Seller’s
obligation to consummate the Closing, Buyer shall, at the Closing, (i) deliver,
or cause to be delivered, the (a) Cashiers Check and (b) Adjusted Cash
Consideration less the Check Amount in
 
 
11

--------------------------------------------------------------------------------

 
 
immediately available funds to the bank account provided in Section 3.2 and
(ii) execute and deliver, or cause to be executed and delivered, to Seller the
following:
 
(a)  The Conveyance;
 
(b)  An instrument assigning the Adjusted Common Units Consideration to Seller
substantially in the form attached as Exhibit 7.3(b); and
 
(c)  Partial assignment of Buyer’s rights and obligations under the BreitBurn
Registration Rights Agreement with respect to the Adjusted Common Units
Consideration substantially in the form attached as Exhibit 7.3(c) (the “Partial
Assignment of Registration Rights Agreement”).
 
ARTICLE VIII
EFFECT OF CLOSING
 
Section 8.1  Revenues.  After Closing, all proceeds, accounts receivable, notes
receivable, income, revenues, monies and other items included in or attributable
to the Excluded Assets shall belong to and be paid over to Seller.
 
Section 8.2  Expenses.  After Closing, all accounts payable and other costs and
expenses with respect to the Assets that are attributable to the period prior to
the Effective Time shall be the obligation of and be paid by Seller.
 
Section 8.3  Ad Valorem Taxes.  Buyer shall be responsible for payment of ad
valorem taxes assessed against any Assets for 2010.
 
Section 8.4  Payments and Obligations.  If monies are received by any Party
which, under the terms of this Agreement, belong to another Party, the same
shall immediately be paid over to the proper Party.  If an invoice or other
evidence of an obligation is received which under the terms of this Agreement is
partially the obligation of Seller and partially the obligation of Buyer, then
the Parties shall consult each other and each shall promptly pay its portion of
such obligation to the obligee.
 
Section 8.5  Survival.  The representations and warranties of the Parties
contained in Article IV of this Agreement shall survive the Closing
indefinitely; provided, however, the representations and warranties of (a)
Seller contained in Section 4.1(k) shall survive for the applicable period of
limitations and (b) Seller contained in Sections 4.1(f) through (j) and Sections
4.1(l) through (u) and Buyer contained in Section 4.2(f) thru (i) shall survive
for twelve (12) months after the Closing Date.  All of the covenants and
agreements made by each Party in this Agreement shall survive the consummation
of the transactions contemplated herein and shall continue in full force and
effect after the Closing indefinitely until all obligations with respect to any
such covenants are fulfilled in their entirety.
 
Section 8.6  Waiver of Representations and Warranties.  The express
representations and warranties of Seller contained in this Agreement or in any
agreement to be delivered by Seller pursuant hereto are exclusive and are in
lieu of, and Seller expressly disclaims and negates and Buyer hereby waives, any
other representation or warranty, express, statutory, implied, or
 
 
12

--------------------------------------------------------------------------------

 
otherwise.  Seller does not make or provide, and Buyer hereby waives, any
warranty or representation, express or implied, as to the quality,
merchantability, fitness for a particular purpose, or of conformity to models or
samples of materials.  The items of personal property, equipment, improvements,
fixtures and appurtenances conveyed as part of the Assets are sold, and Buyer
accepts such items “AS IS, WHERE IS AND WITH ALL FAULTS”.
 
ARTICLE IX
ASSUMPTION AND INDEMNIFICATION
 
Section 9.1  Indemnification By Buyer.  FROM AND AFTER THE CLOSING DATE AND
SUBJECT TO SECTION 9.2, BUYER SHALL ASSUME THE ASSUMED LIABILITIES AND SHALL
INDEMNIFY AND HOLD HARMLESS SELLER, ITS AFFILIATES AND THE PRESENT AND FORMER
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SELLER AND ITS AFFILIATES, AND EACH
OF THE HEIRS, EXECUTORS, SUCCESSORS AND PERMITTED ASSIGNS OF ANY OF THE
FOREGOING (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
AND ALL (A) ASSUMED LIABILITIES INCURRED BY OR ASSERTED AGAINST ANY OF THE
SELLER INDEMNIFIED PARTIES, INCLUDING, WITHOUT LIMITATION, ANY ASSUMED LIABILITY
BASED ON NEGLIGENCE OR STRICT LIABILITY OF THE SELLER INDEMNIFIED PARTIES OR ANY
OTHER THEORY OF LIABILITY, WHETHER IN LAW OR EQUITY (OTHER THAN THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE SELLER INDEMNIFIED PARTIES) OR
(B) COVERED LIABILITIES RESULTING FROM ANY MISREPRESENTATION, BREACH OF WARRANTY
OR NONFULFILLMENT OF ANY COVENANT OR AGREEMENT ON THE PART OF BUYER HEREUNDER.
 
Section 9.2  Indemnification By Seller. FROM AND AFTER THE CLOSING DATE, SELLER
SHALL INDEMNIFY AND HOLD HARMLESS THE BUYER, ITS AFFILIATES AND THE PRESENT AND
FORMER DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BUYER AND ITS AFFILIATES,
AND EACH OF THE HEIRS, EXECUTORS, SUCCESSORS AND PERMITTED ASSIGNS OF ANY OF THE
FOREGOING (COLLECTIVELY, THE “BUYER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
AND ALL COVERED LIABILITIES RESULTING FROM (A) ANY MISREPRESENTATION, BREACH OF
WARRANTY OR NONFULFILLMENT OF ANY COVENANT OR AGREEMENT ON THE PART OF SELLER
HEREUNDER OR (B) THE OWNERSHIP, USE, CONSTRUCTION, MAINTENANCE OR OPERATION OF
(i) ANY OF THE EXCLUDED ASSETS OR ANY OTHER ASSET EXCLUDED OR ELIMINATED FROM
THIS AGREEMENT AND (ii) THE ASSETS PRIOR TO THE EFFECTIVE TIME, EXCEPT TO THE
EXTENT BUYER, AS THE OPERATOR OF THE ASSETS, IS RESPONSIBLE FOR THE COVERED
LIABILITY AS A RESULT OF BUYER BEING IN BREACH OF AND LIABLE PURSUANT TO THE
EXPRESS TERMS OF THE OPERATING AGREEMENT DATED JUNE 2, 2006, BY AND BETWEEN
SELLER AND BUYER COVERING THE ASSETS (THE “JOA”), AND PROVIDED THE CLAIM FOR
INDEMNIFICATION IS MADE WITHIN ONE YEAR FROM THE DATE OF THE CLOSING.  SELLER
SHALL BE ENTITLED TO ALL RIGHTS AND DEFENSES IT
 
 
13

--------------------------------------------------------------------------------

 
 
HAS UNDER THE JOA AS A RESULT OF BUYER BEING IN BREACH OF AND LIABLE UNDER THE
EXPRESS TERMS OF THE JOA.
 
Section 9.3  Third Party Claims.  If a claim by a third party is made against a
Seller Indemnified Party or a Buyer Indemnified Party (an “Indemnified Party”),
and if such party intends to seek indemnity with respect thereto under this
Article IX, such Indemnified Party shall promptly notify Buyer or Seller, as the
case may be (the “Indemnitor”), in writing of such claim.  The Indemnitor shall
have thirty (30) days after receipt of such notice to undertake, conduct and
control, through counsel of its own choosing and at its own expense, the
settlement or defense thereof, and the Indemnified Party shall cooperate with it
in connection therewith; provided that the Indemnitor shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by such Indemnified Party, however, the fees and expenses of such counsel
shall be borne by such Indemnified Party.  So long as the Indemnitor, at
Indemnitor’s cost and expense, (1) has undertaken the defense of, and assumed
full responsibility for all Covered Liabilities with respect to, such claim, (2)
is reasonably contesting such claim in good faith, by appropriate proceedings,
and (3) has taken such action (including the posting of a bond, deposit or other
security) as may be necessary to prevent any action to foreclose a lien against
or attachment of the property of the Indemnified Party for payment of such
claim, the Indemnified Party shall not pay or settle any such
claim.  Notwithstanding compliance by the Indemnitor with the preceding
sentence, the Indemnified Party shall have the right to pay or settle any such
claim, provided that in such event it shall waive any right to indemnity
therefor by the Indemnitor for such claim.  If, within thirty (30) days after
the receipt of the Indemnified Party’s notice of a claim of indemnity hereunder,
the Indemnitor does not notify the Indemnified Party in writing that it elects,
at Indemnitor’s cost and expense, to undertake the defense thereof and assume
full responsibility for all Covered Liabilities with respect thereto, or gives
such notice and thereafter fails to contest such claim in good faith or to
prevent action to foreclose a lien against or attachment of the Indemnified
Party’s property as contemplated above, the Indemnified Party shall have the
right to contest, settle or compromise the claim but shall not thereby waive any
right to indemnity therefor pursuant to this Agreement.
 
Section 9.4  Direct Claims.  If an Indemnified Party is entitled to indemnity
under Section 9.1 or 9.2 for a claim or other matter which does not involve a
third party claim, and if Buyer or Seller intends to seek indemnity on behalf of
an Indemnified Party with respect thereto by or from an Indemnitor pursuant to
Section 9.1 or 9.2, then the Party electing to seek indemnity on behalf of an
Indemnified Party shall promptly transmit to the Indemnitor a written notice
describing in reasonable detail the nature of such claim or other matter, the
Indemnified Party’s best estimate of the Covered Liabilities attributable to
such claim or other matter (which shall not constitute an admission or be
binding in any respect) and the basis for the Indemnified Party’s entitlement to
indemnification under Section 9.1 or 9.2, as the case may be.  If the Indemnitor
does not notify the Party who sent such notice within 30 days from its receipt
of such notice that the Indemnitor does not dispute such claim for indemnity,
the Indemnitor shall be deemed to have disputed such claim.
 
ARTICLE X
MISCELLANEOUS
 
 
14

--------------------------------------------------------------------------------

 
 
Section 10.1  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.
 
Section 10.2  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.
 
Section 10.3  Entire Agreement.  This Agreement (including the Conveyance, the
Partial Assignment of Registration Rights Agreement and other agreements
expressly contemplated by or incorporated herein) and the Appendix, Schedules
and Exhibits hereto, and instruments referred to therein, contain the entire
agreement between the Parties with respect to the subject matter hereof and
there are no agreements, understandings, representations or warranties between
the Parties other than those set forth or referred to herein.
 
Section 10.4  Expenses.  Buyer shall be responsible for  all recording fees
relating to the filing of instruments transferring title to Buyer from
Seller.  Seller shall be responsible for (a) all recording and other fees
relating to title curative documents, (b) any sales Taxes which may become due
and owing by reason of the sale of the Assets hereunder, (c) all transfer,
stamp, documentary and similar Taxes imposed on the Parties with respect to the
property transfer contemplated pursuant to this Agreement and (d) all income and
other Taxes incurred by or imposed on Seller with respect to the transactions
contemplated hereby.  All other costs and expenses incurred by each Party in
connection with all things required to be done by it hereunder, including
attorney’s fees, accountant fees and the expense of title examination, shall be
borne by the Party incurring same.
 
Section 10.5  Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed, by
United States Mail, telecopy, telefax or other similar electronic transmission
service to the appropriate address or number as set forth below.  Notices to
Seller shall be addressed as follows:
 
Marshall R. Young Oil Co.
1320 S. University Drive, No. 400
Fort Worth, Texas 76107
Attention:  Greg Wilson
Telecopy No:  (817) 335-4843
 
With a copy to (which shall not constitute notice hereunder):


Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102-5341
Attention:  William G. Bredthauer
Telecopy No:  (817) 333-1195
 
 
15

--------------------------------------------------------------------------------

 
 
or at such other address and to the attention of such other Person as Seller may
designate by written notice to Buyer.  Notices to Buyer shall be addressed to:
 
Quicksilver Resources Inc.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  John C. Cirone, Senior Vice President and General Counsel
Telecopy No.:  (817) 665-5021
 
With a copy to (which shall not constitute notice hereunder):


Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention:  Deborah A. Gitomer
Telecopy No:  (713) 651-5246
 
 
or at such other address and to the attention of such other Person as Buyer may
designate by written notice to Seller.
 
Section 10.6  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  Neither this Agreement nor the obligations of any Party
shall be assignable or transferable by such Party without the prior written
consent of the other Party.
 
Section 10.7  Headings.  The headings to Articles, Sections and other
subdivisions of this Agreement are inserted for convenience of reference only
and will not affect the meaning or interpretation of this Agreement.
 
Section 10.8  Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Party
against whom enforcement of any such modification or amendment is sought.  Any
Party may, only by an instrument in writing, waive compliance by another Party
with any term or provision of this Agreement on the part of such other Party to
be performed or complied with.  The waiver by any Party of a breach of any term
or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.
 
Section 10.9  Appendix, Schedules and Exhibits.  The Appendix and all Schedules
and Exhibits hereto which are referred to herein are hereby made a part hereof
and incorporated herein by such reference.
 
Section 10.10    Interpretation.  In construing this Agreement:
 
(a)  Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;
 
 
16

--------------------------------------------------------------------------------

 
 
(b)  The word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;
 
(c)  A defined term has its defined meaning throughout this Agreement and each
exhibit, attachment, and schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
 
(d)  Each of the Appendix and each Exhibit and Schedule to this Agreement is a
part of this Agreement, but if there is any conflict or inconsistency between
the main body of this Agreement and the Appendix or any Exhibit or Schedule, the
provisions of the main body of this Agreement shall prevail; and
 
(e)  No consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement.
 
Section 10.11    Agreement for the Parties’ Benefit Only.  Except as specified
in Article IX, which is also intended to benefit and to be enforceable by any of
the Indemnified Parties, this Agreement is not intended to confer upon any
Person not a Party any rights or remedies hereunder, and no Person, other than
the Parties or the Indemnified Parties, is entitled to rely on any
representation, warranty, covenant or agreement contained herein (provided,
however, that any claim for indemnity hereunder on behalf of an Indemnified
Party must be made and administered by a Party).
 
Section 10.12    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
Section 10.13    Limitation of Damages.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY AND/OR ITS AFFILIATES BE
LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT OR PUNITIVE DAMAGES CLAIMED BY A
PARTY OR ANY SELLER INDEMNIFIED PARTIES OR BUYER INDEMNIFIED PARTIES ARISING
FROM OR RELATING TO (A) ANY ACTIONS FOR INDEMNIFICATION UNDER SECTION 9.1 OR
SECTION 9.2, AS THE CASE MAY BE, (B) ANY ACTIONS RELATING TO ANY BREACH BY A
PARTY IN THE EVENT OF A TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE XIII
OR (C) ANY OTHER BREACH OR ALLEGED BREACH OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT BAR RECOVERY BY ONE PARTY AGAINST ANOTHER PARTY FOR
COVERED LIABILITIES HEREUNDER TO THE EXTENT SUCH COVERED LIABILITIES ARE OWED BY
THE CLAIMING PARTY TO AN UNAFFILIATED THIRD PARTY (WHICH
 
 
17

--------------------------------------------------------------------------------

 
SHALL NOT INCLUDE ANY SELLER INDEMNIFIED PARTIES OR BUYER INDEMNIFIED PARTIES).
 
[SIGNATURE PAGE FOLLOWS]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

  SELLER:          
MARSHALL R. YOUNG OIL CO.,
a Delaware corporation
            By: /s/ Shannon E. Y. Ray       Shannon E. Y. Ray       President  
          By: /s/ George M. Young       George M. Young       Chairman          

 
 
 

  BUYER:          
QUICKSILVER RESOURCES INC.,
a Delaware corporation
            By: /s/ Glenn Darden       Glenn Darden       President and Chief
Executive Officer          

 
 
Signature Page to Asset Purchase Agreement

--------------------------------------------------------------------------------

 
                                                                   
APPENDIX A


Attached to and made a part of that certain
Asset Purchase Agreement dated May 11, 2010,
by and between Marshall R. Young Oil Co., as “Seller”, and
Quicksilver Resources Inc., as “Buyer”


DEFINITIONS


“Accounting Referee” shall be as defined in Section 3.4.
 
“Adjusted Cash Consideration” shall be defined in Section 3.1(a).
 
“Adjusted Common Units Consideration” shall be as defined in Section 3.1(a).
 
“Adjustment Period” shall be as defined in Section 3.3(a).
 
“Adjusted Purchase Price” shall be as defined in Section 3.1(a).
 
“Adjusted Purchase Price Statement” shall be as defined in Section 3.1(b).
 
“Affiliate” shall mean, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person.  The concept
of control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agreed Rate” shall mean an annual rate of interest equal to the lesser of (i)
eight percent (8%) and (ii) the maximum rate of interest allowed by Law.
 
“Agreement” shall be as defined in the preamble to the Asset Purchase Agreement.
 
“Assets” shall be as defined in Article II.
 
“Assumed Liabilities” shall mean all Covered Liabilities arising out of or
attributable to the ownership, use, construction, maintenance or operation of
the Assets before or after the Effective Time other than those for which Buyer
is entitled to indemnification pursuant to Section 9.2.
 
“BreitBurn” shall mean BreitBurn Energy Partners L.P., a Delaware limited
partnership.
 
“BreitBurn Partnership Agreement” shall mean the First Amended and Restated
Limited Partnership Agreement of BreitBurn Energy Partners L.P., dated as of
October 10, 2006, as amended.
 
“BreitBurn Registration Rights Agreement” shall mean the Registration Rights
Agreement between Buyer and BreitBurn, dated as of November 1, 2007, as amended.
 
 
Appendix A, Page 1

--------------------------------------------------------------------------------

 
 
“Buyer” shall be as defined in the preamble to this Agreement.
 
“Buyer Indemnified Parties” shall be as defined in Section 9.2.
 
“Cash Consideration” shall be as defined in Section 3.1(a).
 
“Cashiers Check” shall be as defined in Section 3.2.
 
“Check Amount” shall be as defined in Section 3.2.
 
“Closing” shall be the consummation of the transactions contemplated by
Article VII.
 
“Closing Date” shall mean (i) May 11, 2010, or (ii) such other date as may be
mutually agreed to by Seller and Buyer.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto, together with all regulations promulgated thereunder.
 
“Common Units” shall mean the common unit representing limited partnership
interests issued by BreitBurn that are registered under Section 12(b) of the
Securities Exchange Act of 1934, as amended, and are listed for trading on the
NASDAQ Global Select Market.
 
“Common Units Consideration” shall be as defined in Section 3.1(a).
 
“Conveyance” shall be as defined in Section 6.1.
 
“Covered Liabilities” shall mean any and all debts, losses, liabilities, duties,
claims, damages, obligations, payments (including, without limitation, those
arising out of any demand, assessment, settlement, judgment or compromise
relating to any actual or threatened actions, suits, arbitrations, proceedings
or investigations), Taxes, costs and expenses (including, without limitation,
any attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending any actions, suits, arbitrations,
proceedings or investigations), matured or unmatured, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, known or unknown, including,
without limitation, any of the foregoing arising under, out of or in connection
with any actions, suits, arbitrations, proceedings or investigations, any order
or consent decree of any Governmental Authority, any award of any arbitrator, or
any Law, contract, commitment or undertaking.
 
“Effective Time” shall mean 7:00 a.m., Central Standard Time, on January 1,
2010.
 
“Eligible Holder” means a person or entity qualified to hold an interest in oil
and gas leases on federal lands.  As of the date hereof, Eligible Holder means:
(1) a citizen of the United States; (2) a corporation organized under the laws
of the United States or of any state thereof; (3) a public body, including a
municipality; or (4) an association of United States citizens, such as a
partnership or limited liability company, organized under the laws of the United
States or of any state thereof, but only if such association does not have any
direct or indirect foreign ownership, other than foreign ownership of stock in a
parent corporation organized under the laws of the United States or of any state
thereof. For the avoidance of doubt, onshore mineral
 
 
Appendix A, Page 2

--------------------------------------------------------------------------------

 
  
leases or any direct or indirect interest therein may be acquired and held by
aliens only through stock ownership, holding or control in a corporation
organized under the laws of the United States or of any state thereof.
 
“Environmental Laws” shall mean all Laws relating to (i) the control of any
pollutant or potential pollutant or protection of the air, water, land or the
environment, (ii) solid, gaseous or liquid waste generation, handling,
treatment, storage, disposal or transportation or (iii) exposure to hazardous,
toxic, explosive, corrosive or other substances alleged to be
harmful.  “Environmental Laws” shall include, but not be limited to, the Clean
Air Act, 42 U.S.C. §  7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Resource Conservation Recovery Act, 42 U.S.C. §  6901 et seq., the
Superfund Amendments and Reauthorization Act, 42 U.S.C. § 11001 et seq., the
Water Pollution Control Act, 33 U.S.C. §  1251 et seq., the Safe Drinking Water
Act, 42 U.S.C. §  300f et seq. and the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §  9601 et seq.
 
“Excluded Assets” shall mean the following:
 
(a)  all deposits, cash, checks, funds and accounts receivable attributable to
Seller’s interest in the Assets with respect to any period of time prior to the
Effective Time;
 
(b)  all (i) Hydrocarbons produced from or attributable to the Subject Interests
with respect to all periods prior to the Effective Time, and (ii) proceeds from
or of such Hydrocarbons;
 
(c)  all receivables and cash proceeds which were expressly taken into account
and for which credit was given in the determination of Net Cash Flow pursuant to
Section 3.3, as adjusted pursuant to Section 3.4; and
 
(d)  the Permitted Overriding Royalty Interests.
 
“Final Adjusted Purchase Price Statement” shall be as defined in Section 3.4.
 
“Governmental Authority” shall mean (i) the United States of America, (ii) any
state, county, municipality or other governmental subdivision within the United
States of America and (iii) any court or any governmental department,
commission, board, bureau, agency or other instrumentality of the United States
of America or of any state, county, municipality or other governmental
subdivision within the United States of America.
 
“Hydrocarbons” shall mean crude oil, natural gas, casinghead gas, coalbed
methane, distillate, condensate, natural gas liquids and other liquid or gaseous
hydrocarbons and carbon dioxide.
 
“Hydrocarbon Interests” shall mean (i) leases affecting, relating to or covering
any Hydrocarbons and the leasehold interests and estates in the nature of
working or operating interests under such leases, as well as overriding
royalties, net profits interests, production payments, carried interests, rights
of recoupment and other interests in, under or relating to such leases, (ii) fee
interests in Hydrocarbons, (iii) royalty interests in Hydrocarbons, (iv) any
other interest in Hydrocarbons in place, (v) any economic or contractual rights,
options or interests in
 
 
Appendix A, Page 3

--------------------------------------------------------------------------------

 
  
and to any of the foregoing, including, without limitation, any farmout or
farmin agreement affecting any interest or estate in Hydrocarbons, and (vi) any
and all rights and interests attributable or allocable thereto by virtue of any
pooling, unitization, communitization, production sharing or similar agreement,
order or declaration.
 
“Indemnified Party” shall be as defined in Section 9.3.
 
“Indemnitor” shall be as defined in Section 9.3.
 
“Initial Adjusted Purchase Price Amount” shall be as defined in Section 3.1(b).
 
“JOA” shall be as defined in Section 9.2.
 
“JPMorgan” shall be as defined in Section 6.3.
 
“Land” shall be as defined in subsection (b) of Article II.
 
“Law” shall mean any applicable statute, law, ordinance, regulation, rule,
ruling, order, restriction, requirement, writ, injunction, decree or other
official act of or by any Governmental Authority.
 
“Negative Imbalance” shall mean, respectively as to each Property Subdivision to
which the Subject Interests are attributable and without duplication, the sum
(expressed in MMBtus) of (i) the aggregate make-up, prepaid or other volumes of
natural gas that Seller was obligated as of the Effective Time, on account of
prepayment, advance payment, take-or-pay, gas balancing or similar obligations,
to deliver from the Subject Interests attributable to such Property Subdivision
after the Effective Time without then or thereafter being entitled to receive
full payment therefor (proportionately reduced to the extent Seller will be
entitled to receive partial payment therefor) and (ii) the aggregate pipeline or
processing plant imbalances or overdeliveries for which Seller is obligated to
pay or deliver natural gas or cash as of the Effective Time to any pipeline,
gatherer, transporter, processor, co-owner or purchaser in connection with any
other natural gas attributable to the Subject Interests.
 
“Net Cash Flow” shall be as defined in Section 3.3(b).
 
“Net Revenue Interest” shall mean an interest (expressed as a percentage or
decimal fraction) in and to all Hydrocarbons produced and saved from or
attributable to a Property Subdivision.
 
“Partial Assignment of Registration Rights Agreement” shall be as defined in
Section 7.3(c).
 
“Parties” and “Party” shall be defined in the preamble to this Agreement.
 
“Permitted Overriding Royalty Interests” shall mean the overriding royalty
interests conveyed by Seller in the assignments described in Schedule I.
 
“Person” shall mean any Governmental Authority or any individual, firm,
partnership, corporation, joint venture, trust, unincorporated organization or
other entity or organization.
 
 
Appendix A, Page 4

--------------------------------------------------------------------------------

 
 
“Preference Right” shall mean any right or agreement that enables or may enable
any Person to purchase or acquire any Asset or any interest therein or portion
thereof as a result of or in connection the execution or delivery of this
Agreement or the consummation or performance of the terms and conditions
contemplated by this Agreement.
 
“Property Schedule” means Exhibit A-2 attached to and made a part of this
Agreement.
 
“Property Subdivision” shall mean each well location, well, well completion or
other subdivision of property described or referenced in Part II of the Property
Schedule.  The Property Subdivision with respect to any well, well location,
well completion, or multiple well completion referenced in the Property Schedule
shall include the spacing unit for such well, well location or well completion.
 
“Purchase Price” shall be as defined in Section 3.1(a).
 
“Records” shall be as defined in subsection (c)(iv) of Article II.
 
“Retained Asset” shall be as defined in Section 5.1.
 
“Securities Act” shall be as defined in Section 4.1(r).
 
“Seller” shall be as defined in the preamble to this Agreement.
 
“Seller Indemnified Parties” shall be as defined in Section 9.1.
 
“Subject Interests” shall be as defined in subsection (a) of Article II.
 
“Taxes” shall mean all federal, state and local taxes or similar assessments or
fees, together with all interest, fines, penalties and additions thereto.
 
“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any Person which must be obtained, made
or complied with for or in connection with any sale, assignment, transfer or
encumbrance of any Asset or any interest therein in order (i) for such sale,
assignment, transfer or encumbrance to be effective, (ii) to prevent any
termination, cancellation, default, acceleration or change in terms (or any
right thereof from arising) under any terms, conditions or provisions of any
Asset (or of any agreement, instrument or obligation relating to or burdening
any Asset) as a result of such sale, assignment, transfer or encumbrance, or
(iii) to prevent the creation or imposition of any lien, charge, penalty,
restriction, security interest or encumbrance on or with respect to any Asset
(or any right thereof from arising) as a result of such sale, assignment,
transfer or encumbrance; excluding, however, from the definition of Transfer
Requirements consents and approvals of assignments by any Governmental Authority
(other than consents and approvals by any Governmental Authority in connection
with the assignment of any lease from a city or county that is included in the
Subject Interests) that are customarily obtained after closing the transactions
of this nature.
 
“Working Interest” shall mean the percentage of costs and expenses attributable
to the maintenance, development and operation of a Property Subdivision.
 
 
Appendix A, Page 5

--------------------------------------------------------------------------------

 
EXHIBIT 6.1


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
GENERAL CONVEYANCE
 
THIS GENERAL CONVEYANCE (this “Conveyance”) executed by MARSHALL R. YOUNG OIL
CO. a Delaware corporation (“Assignor”), whose address is 1320 S. University
Drive, No. 400, Fort Worth, Texas 76107, to QUICKSILVER RESOURCES INC., a
Delaware corporation (“Assignee”), whose address is 777 West Rosedale Street,
Fort Worth, Texas 76104, dated effective at 7:00 a.m. (Central Standard Time) on
January 1, 2010 (said hour and day hereinafter called the “Effective Time”).
 
ARTICLE 1

 
CONVEYANCE OF ASSETS
 
Assignor, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration in hand paid by Assignee, the receipt and sufficiency of which
consideration are hereby acknowledged and confessed, by these presents does
hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER unto
Assignee, the following described assets and properties (except to the extent
constituting Excluded Assets) (collectively, the “Assets”):
 
(a)   The undivided interests specified in Exhibit A in, to or under the
Hydrocarbon Interests (hereinafter defined) described therein and all other
interests of Assignor in, to or under or derived from any lands (i) covered by
or subject to any of the Hydrocarbon Interests described in Exhibit A or (ii)
included in the geographic area described in Exhibit A-1, even though such
interests of Assignor may be incorrectly described or referred to in, or a
description thereof may be omitted from, Exhibit A (the “Subject Interests”);
 
(b)   All right, title and interest of Assignor in and to the lands covered by
or subject to the Subject Interests (the “Land”);
 
(c)   All right, title and interest of Assignor in and to or derived from the
following insofar as the same are attributable to the Subject Interests or any
of the other Assets:  (i) all rights with respect to the use and occupancy of
the surface of and the subsurface depths under the Land, (ii) all agreements and
contracts, easements, rights-of-way, servitudes and other estates, (iii) all
real and personal property located in or upon the Lands or used in connection
with the exploration, development or operation of the Subject Interests, and
(iv) any and all lease files, title files, land files, division order files,
marketing files, well files, production records, seismic, geological,
geophysical and engineering data, and all other files, maps and data (in
whatever form) arising out of or relating to the Subject Interests or the
ownership, use, development, maintenance or operation of the other Assets; and
 
 
Exhibit 6.1, Page 1 of 8

--------------------------------------------------------------------------------

 
 
(d)   All (i) Hydrocarbons produced from or attributable to the Subject
Interests with respect to all periods subsequent to the Effective Time and
(ii) proceeds from or of Hydrocarbons produced from or attributable to the
Subject Interests with respect to all periods subsequent to the Effective Time.
 
For purposes of this Conveyance, the term “Hydrocarbon Interests” means
(i) leases affecting, relating to or covering any crude oil, natural gas,
casinghead gas, coalbed methane, distillate, condensate, natural gas liquids and
other liquid or gaseous hydrocarbons and carbon dioxide (collectively,
“Hydrocarbons”) and the leasehold interests and estates in the nature of working
or operating interests under such leases, as well as overriding royalties, net
profits interests, production payments, carried interests, rights of recoupment
and other interests in, under or relating to such leases, (ii) fee interests in
Hydrocarbons, (iii) royalty interests in Hydrocarbons, (iv) any other interest
in Hydrocarbons in place, (v) any economic or contractual rights, options or
interests in and to any of the foregoing, including, without limitation, any
farmout or farmin agreement affecting any interest or estate in Hydrocarbons,
and (vi) any and all rights and interests attributable or allocable thereto by
virtue of any pooling, unitization, communitization, production sharing or
similar agreement, order or declaration.
 
There is excluded from this Conveyance and the Assets and reserved unto Assignor
the following described interests, rights and properties (the “Excluded
Assets”):
 
(a)   all deposits, cash, checks, funds and accounts receivable attributable to
Assignor’s interest in the Assets with respect to any period of time prior to
the Effective Time;
 
(b)   all (i) Hydrocarbons produced from or attributable to the Subject
Interests with respect to all periods prior to the Effective Time, and (ii)
proceeds from or of Hydrocarbons produced from or attributable to the Subject
Interests with respect to all periods prior to the Effective Time;
 
(c)   all receivables and cash proceeds which were expressly taken into account
and for which credit was given in the determination of Net Cash Flow pursuant to
Section 3.3 of the Purchase Agreement (hereinafter defined), as adjusted
pursuant to Section 3.4 of the Purchase Agreement;
 
(d)   the overriding royalty interests reserved in the assignments described in
Exhibit B (the “Permitted Overriding Royalty Interests”); and
 
(e)    that certain oil and gas lease dated August 1, 2006, from Caleast Nat
Texas LP, as Lessor, to Assignor, as Lessee, recorded as Document No. D206402249
in the Official Public Records of Tarrant County, Texas.
 
TO HAVE AND TO HOLD the Assets, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Assignee, its successors and
assigns, forever; and Assignor does hereby bind itself and its successors and
assigns, to warrant and forever defend Defensible Title (hereinafter defined)
unto Assignee, its successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Assignor and/or the Estate of William Kelly Young, but not otherwise;
 
 
Exhibit 6.1, Page 2 of 8

--------------------------------------------------------------------------------

 
  
provided, however, that Assignee does hereby acknowledge and agree that it shall
not be entitled to claim that a breach of such warranty of Defensible Title
exists as a result of the Permitted Overriding Royalty Interests or any previous
assignment of any Hydrocarbon Interest from Assignor to Assignee.  For purposes
of this Conveyance, the terms (i) “Defensible Title” shall mean, respectively as
to the Subject Interest or Subject Interests related to a particular well, well
completion, well location or other subdivision of property described or
refeferenced in Part II of Exhibit A (a “Property Subdivision”), good and
defensible record title to such Property Subdivision and the Subject Interest or
Subject Interests related to such Property Subdivision that:  (i) entitles
Assignee to receive and retain, without suspension, reduction or termination,
not less than the applicable Net Revenue Interest or Net Revenue Interests
specified for such Property Subdivision in Part II of Exhibit A through
plugging, abandonment and salvage of all wells comprising or included in such
Property Subdivision and all wells now or hereafter producing from or
attributable to such Property Subdivision; (ii) obligates Assignee to bear the
costs and expenses attributable to the maintenance, development, and operation
of such Property Subdivision through plugging, abandonment and salvage of all
wells comprising or included in such Property Subdivision and all wells now or
hereafter producing from or attributable to such Property Subdivision in an
amount not greater than the applicable Working Interest or Working Interests
specified for such Property Subdivision in Part II of Exhibit A; and (iii)
except for Permitted Encumbrances (hereinafter defined), is free and clear of
all liens, security interests, pledges, collateral assignments, charges,
irregularities, deficiencies, defects and other encumbrances, and (ii)
“Permitted Encumbrances” shall mean any of the following matters:
 
(1)   any (a) inchoate liens or charges constituting or securing the payment of
expenses which were incurred incidental to maintenance, production or operation
of the Assets or for the purpose of producing or processing Hydrocarbons
therefrom or therein in the ordinary course of business and (b) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’ or other similar
liens, security interests or charges for liquidated amounts arising in the
ordinary course of business incidental to maintenance, production or operation
of the Assets or the production or processing of Hydrocarbons therefrom, but
only to the extent the matters in (a) and (b) are matters which Assignee has
expressly agreed to assume or pay pursuant to the terms of the Purchase
Agreement;
 
(2)   any liens for Taxes not yet delinquent;
 
(3)   any liens or security interests created by Law or reserved in oil, gas
and/or mineral leases for royalty, bonus or rental or for compliance with the
terms of the Subject Interests;
 
(4)   all Transfer Requirements expressly identified and set forth in Schedule
4.1(f) to the Purchase Agreement;
 
(5)   consents to assignment from Governmental Authorities that may be required
under the terms of (or regulations specifically applicable to) any state leases
in connection with the assignment thereof or any interest therein;
 
 
Exhibit 6.1, Page 3 of 8

--------------------------------------------------------------------------------

 
 
(6)   any easements, rights of way, servitudes, permits or licenses to the
extent such matters, individually or in the aggregate, do not (a) interfere in
any material respect with Assignee’s operation of the portion of the Assets
burdened thereby or (b) require Assignee to incur any liability with respect
thereto;
 
(7)   Lessors’ royalties, overriding royalties, payments out of production,
reversionary interests, convertible interests, net profits interests and other
burdens affecting Assignee’s Net Revenue Interest if the net cumulative effect
of such burdens does not operate to (a) reduce the Net Revenue Interest of
Assignee in any Property Subdivision to less than the Net Revenue Interest for
such Property Subdivision as set forth in Part II of Exhibit A; or (b) increase
the Working Interest of Assignee in any such Property Subdivision to greater
than the Working Interest therefor as set forth in Part II of Exhibit A (unless
Assignee’s Net Revenue Interest therein is increased in the same proportion);
 
(8)   Non-consent penalties applied against the interest of Assignee arising
under applicable operating agreements included in the Assets heretofore incurred
if the net cumulative effective of such penalties does not (a) reduce Assignee’s
Net Revenue Interest in any Property Subdivision below the Net Revenue Interest
for such Property Subdivision set forth in Part II of Exhibit A or (b) increase
the Working Interest of Assignee in any Property Subdivision to greater than the
Working Interest therefor as set forth in Part II of Exhibit A (unless
Assignee’s Net Revenue Interest therein is increased in the same proportion);
and
 
(9)   Rights of reassignment upon the surrender or expiration of any lease.
 
ARTICLE 2

 
MISCELLANEOUS
 
2.1   Further Assurances.  Assignor covenants and agrees to execute and deliver
to Assignee all such other and additional instruments and other documents and
will do all such other acts and things as may be necessary to more fully assure
to Assignee or its successors or assigns all of the respective properties,
rights and interests herein and hereby granted or intended so to be, including,
without limitation, executing separate assignments of individual oil, gas and
mineral leases or interests therein which are included in the Assets and which
are necessary to facilitate the recognition of Assignee’s ownership of the
Assets by all applicable Governmental Authorities.
 
2.2   Separate Assignments.  Any separate assignments which have been, or will
be, executed for filing with and approval by applicable Governmental Authorities
(a) shall evidence the conveyance and assignment of the applicable Assets herein
made, and shall not constitute any additional conveyance or assignment of the
Assets, (b) are not intended to modify, and shall not modify, any of the terms,
warranties, covenants and conditions set forth in this Conveyance, and (c) shall
be deemed to contain all of the terms and provisions of this Conveyance, as
fully and to all intents and purposes as though the same were set forth at
length in such separate assignments.
 
 
Exhibit 6.1, Page 4 of 8

--------------------------------------------------------------------------------

 
 
2.3   Successors and Assigns.  All of the provisions hereof shall inure to the
benefit of and be binding upon the respective successors and assigns of Assignor
and Assignee.  All references herein to either Assignor or Assignee shall
include their respective successors and assigns.
 
2.4   Counterparts.  This Conveyance is being executed in several original
counterparts.  Each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one and the same
assignment.
 
2.5   Filings.  As a matter of convenience and not as a limitation to the Assets
covered by this Conveyance, the parties hereto may file in a particular county a
counterpart of this Conveyance that only includes the descriptions of those
Assets that are located in such county.
 
2.6   Purchase Agreement.  Any defined term used but not otherwise defined
herein shall have the meaning given to such term in that certain Asset Purchase
Agreement dated May 11, 2010, by and between Assignor, as “Seller”, and
Assignee, as “Buyer” (the “Purchase Agreement”).
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
Exhibit 6.1, Page 5 of 8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Conveyance to be
executed on the dates of their respective acknowledgments set forth below, to be
effective, however, as of the Effective Time.
 

  ASSIGNOR:          
MARSHALL R. YOUNG OIL CO.,
a Delaware corporation
            By:         Shannon E. Y. Ray       President             By:      
  George M. Young       Chairman          

 
 
 

  ASSIGNEE:          
QUICKSILVER RESOURCES INC.,
a Delaware corporation
            By:         Glenn Darden       President and Chief Executive Officer
         

 
 
Exhibit 6.1, Page 6 of 8

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS
§
   
§
  COUNTY OF TARRANT
§
 

 
This instrument was acknowledged before me on May 11, 2010, by Shannon E. Y.
Ray, President of Marshall R. Young Oil Co., a Delaware corporation, on behalf
of said corporation.
 

(SEAL)      
Notary Public in and for
the State of Texas
          Printed Name of Notary           My commission expires:  

 
 

STATE OF TEXAS
§
   
§
  COUNTY OF TARRANT
§
 

 
This instrument was acknowledged before me on May 11, 2010, by George M. Young,
Chairman of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said
corporation.
 
(SEAL)
     
Notary Public in and for
the State of Texas
         
Printed Name of Notary
         
My commission expires:
 

 
 
Exhibit 6.1, Page 7 of 8

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS
§
   
§
  COUNTY OF TARRANT
§
 

 
This instrument was acknowledged before me on May 11, 2010, by Glenn Darden,
President and Chief Executive Officer of Quicksilver Resources Inc., a Delaware
corporation, on behalf of said corporation.
 
(SEAL)
     
Notary Public in and for
the State of Texas
         
Printed Name of Notary
         
My commission expires:
 

 
 
Exhibit 6.1, Page 8 of 8

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.3(A)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
NOTICE TO BREITBURN
 
Logo [kwk_logo.jpg]
 
 
May 10, 2010
 
Re:
Notice of Assignment

 
BreitBurn Energy Partners L.P.
515 South Flower Street, Suite 4800
Los Angeles, California  90071


Ladies and Gentlemen:


Pursuant to Section 2.10 of the registration rights agreement dated as of
November 1, 2007 and as amended on April 5, 2010 (the “Registration Rights
Agreement”) by and between Quicksilver Resources Inc. (“QRI”) and BreitBurn
Energy Partners L.P. (“BBEP”), QRI hereby gives notice to you of the proposed
assignment by QRI of 3,619,901 Acquired Units (as defined in the Registration
Rights Agreement) to Marshall R. Young Oil Co. (“MRYO”) and of the proposed
assignment of QRI’s rights under the Registration Rights Agreement related to
such 3,619,901 Acquired Units.  The parties anticipate that MRYO will acquire
the Acquired Units on May 11, 2010 or shortly thereafter pursuant to a private
placement exemption.  MRYO’s address is 1320 S. University Drive, No. 400, Fort
Worth, Texas 76107, Attention:  Shannon Y. Ray, President, and facsimile is
(817) 877-3278.  As required by Section 2.10 of the Registration Rights
Agreement, pursuant to the Assignment Agreement between us and MRYO, a copy of
the form of which is enclosed, MRYO will assume in writing responsibility for
its portion of our obligations under the Registration Rights Agreement.


Please do not hesitate to contact Elizabeth Giddens at (817) 665-4894 if you
have any questions with respect to the foregoing.


 

  Very truly yours,          
QUICKSILVER RESOURCES INC.
            By: /s/ Glenn Darden     Name: Glenn Darden     Title: President and
Chief Executive Officer          

 
 
777 West Rosedale Street
Fort Worth, Texas 76104
817-665-5000 Fax: 817-665-5005
www.qrinc.com
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.3(B)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
TRANSFER AGENT LETTER
 


Quicksilver Resources Inc.
777 West Rosedale Street
Fort Worth, Texas 76104
JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, Illinois 60603



May 11, 2010


American Stock Transfer & Trust Company
6201 15th Avenue
Brooklyn, New York 11219
Attn: Joe Alicia


 
Re:    Certificate issued to Quicksilver Resources Inc. evidencing 21,347,972
common units in BreitBurn Energy Partners L.P. (“BreitBurn”), CUSIP 106776 10 7,
certificate number BBEP 0114 (the “Certificate”).

 


Dear Mr. Alicia:


The above-referenced Certificate was issued by American Stock Transfer & Trust
Company, as transfer agent and registrar, on November 1, 2007.  Quicksilver
Resources Inc. (“Quicksilver”) previously pledged the Certificate to JPMorgan
Chase Bank, N.A. (“JP Morgan”).  The original Certificate is included with this
letter.


Quicksilver has entered into an Asset Purchase Agreement with Marshall R. Young
Oil Co. (“MRYOC”) for the purchase of certain assets.  As part of the
consideration for the purchase of the assets, Quicksilver has assigned 3,619,901
of its common units in BreitBurn to MRYOC.  Included with this letter is a copy
of the Assignment Separate From Certificate.  Also included with this letter are
the resolutions of the Board of Directors of Quicksilver authorizing its
officers to execute, on behalf of Quicksilver, the Asset Purchase Agreement and
such other documents as are necessary to consummate the transactions
contemplated therein.


You are hereby instructed and authorized, as transfer agent and registrar, to
cancel the Certificate and replace the same with five (5) new certificates of
restricted common units as follows:
 
 
 

--------------------------------------------------------------------------------

 


Number of Common Units in BreitBurn Energy Partners L.P.
Issued in the Name of
To be Sent to
Date of Issuance
17,728,071
Quicksilver Resources Inc.
Tax ID # 75-2756163
Vinson & Elkins LLP
2001 Ross Ave., Ste 3700
Dallas, TX 75201-2975
Attn: Erec Winandy
May 11, 2010
1,000,000
Marshall R. Young Oil Co.
Tax ID # 75-0889538
1320 S. University Dr., No. 400
Fort Worth, TX 76107
Texas Capital Bank, N.A.
2000 McKinney Ave., Ste 700
Dallas, TX 75201
Attn: Sharon Butler, Sr. Vice Pres.
May 11, 2010
1,000,000
Marshall R. Young Oil Co.
Tax ID # 75-0889538
1320 S. University Dr., No. 400
Fort Worth, TX 76107
Texas Capital Bank, N.A.
2000 McKinney Ave., Ste 700
Dallas, TX 75201
Attn: Sharon Butler, Sr. Vice Pres.
May 11, 2010
1,000,000
Marshall R. Young Oil Co.
Tax ID # 75-0889538
1320 S. University Dr., No. 400
Fort Worth, TX 76107
Texas Capital Bank, N.A.
2000 McKinney Ave., Ste 700
Dallas, TX 75201
Attn: Sharon Butler, Sr. Vice Pres.
May 11, 2010
619,901
Marshall R. Young Oil Co.
Tax ID # 75-0889538
1320 S. University Dr., No. 400
Fort Worth, TX 76107
Texas Capital Bank, N.A.
2000 McKinney Ave., Ste 700
Dallas, TX 75201
Attn: Sharon Butler, Sr. Vice Pres.
May 11, 2010



If any other documentation is required in order to issue the certificates as
described above, or if for any reason you cannot strictly comply with the terms
of this request, please immediately contact Elizabeth Giddens of Quicksilver at
(817) 665-4894; provided, however, that any changes to the instructions provided
in this letter shall also require the consent of JPMorgan and
MRYOC.  Furthermore, if you are unable to complete this request prior to 5:00
p.m. Central Time on May 31, 2010, you are hereby instructed to return the
original Certificate to Erec Winandy of Vinson & Elkins LLP at the address
listed above.


If you have any other questions regarding the above matters, please do not
hesitate to contact Elizabeth Giddens of Quicksilver at (817) 665-4894; Brian P.
Orlando of JPMorgan at (214) 965-3245; or Patrick Reardon, counsel to MRYOC at
(817) 348-8801.


[Signature Page Follows]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Sincerely,
 

  QUICKSILVER RESOURCES INC.          
 
By:
        Vanessa Gomez LaGatta       Vice President - Treasurer          


 

  JPMORGAN CHASE BANK, N.A.          
 
By:
        Brian P. Orlando       Vice President          


Please acknowledge receipt of the original Certificate and confirm your
agreement to strictly comply with these instructions by signing and dating a
copy of this letter in the space provided below and returning such signed copy
to Erec Winandy of Vinson & Elkins LLP at the address listed above, by e-mail to
ewinandy@velaw.com or by fax to (214) 999-7756.
 
AMERICAN STOCK TRANSFER
& TRUST COMPANY
 
By:               Name:       Title:       Date:      

 
 

cc:
Greg Brown, BreitBurn Energy Partners L.P.
Joseph P. Hadley, Davis Polk & Wardwell LLP
Shannon Y. Ray, Marshall R. Young Oil Co.
Patrick A. Reardon, The Reardon Firm, 1000 Macon St., Ste. 300, Fort Worth, TX
76102
    encl.:
Original Certificate
Assignment Separate From Certificate
Resolutions of Board of Directors of Quicksilver

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.2(b)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
AFFIDAVIT OF NON-FOREIGN STATUS
 
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee, Quicksilver Resources Inc., a Delaware
corporation (“Transferee”), that withholding of tax is not required upon the
disposition of a United States real property interest by Marshall R. Young Oil
Co., a Delaware corporation (“Transferor”), the undersigned hereby certifies the
following on behalf of Transferor:
 
1.   Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
 
2.   Transferor’s United States employer identification number is 75-0889538;
and
 
3.   Transferor’s office address is 1320 S. University Drive, Suite 400, Fort
Worth, Texas  76107.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
 
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate effective as
of May 11, 2010.
 

 
MARSHALL R. YOUNG OIL CO.
            By:         Shannon E. Y. Ray       President             By:      
  George M. Young       Chairman          

 
 
- 1 -

--------------------------------------------------------------------------------

 
 

STATE OF TEXAS
§
   
§
  COUNTY OF TARRANT
§
 

 
This instrument was acknowledged before me on May 11, 2010, by Shannon E. Y.
Ray, President of Marshall R. Young Oil Co., a Delaware corporation, on behalf
of said corporation.
 
(SEAL)
     
Notary Public in and for
the State of Texas
         
Printed Name of Notary
         
My commission expires:
 

 
 

STATE OF TEXAS
§
   
§
  COUNTY OF TARRANT
§
 

 
This instrument was acknowledged before me on May 11, 2010, by George M. Young,
Chairman of Marshall R. Young Oil Co., a Delaware corporation, on behalf of said
corporation.
 
(SEAL)
     
Notary Public in and for
the State of Texas
         
Printed Name of Notary
         
My commission expires:
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.3(b)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
 
FOR VALUE RECEIVED, the undersigned, Quicksilver Resources Inc., a Delaware
corporation (the “Assignor”), hereby sells, assigns and transfers to Marshall R.
Young Oil Co., a Delaware corporation (the “Assignee”), pursuant to the terms
and conditions of that certain Asset Purchase Agreement dated of even date
herewith by and between the Assignor and the Assignee, all if its rights, title
and interest in and to 3,619,901 Common Units representing limited partnership
interests in BreitBurn Energy Partners, L.P., a Delaware limited partnership
(the “Company”), standing in the Assignor’s name on the books of the Company,
and does hereby irrevocably constitute and appoint
____________________________________ as attorney-in-fact to transfer said
interests on the books of the Company, with full power of substitution in the
premises.  Upon the Company’s or the Assignee’s written request, the Assignor
shall execute and deliver from time to time hereafter all such further documents
and instruments and shall do and perform all such acts as may be reasonably
necessary to give full effect to the intent of this Assignment Separate From
Certificate.
 
IN WITNESS WHEREOF, the Assignor has executed this Assignment Separate from
Certificate effective as of the 11th day of May, 2010.
 

 
QUICKSILVER RESOURCES INC.
            By:       Name: Glenn Darden     Title: President and Chief
Executive Officer          

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.3(c)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
PARTIAL ASSIGNMENT OF REGISTRATION RIGHTS AGREEMENT
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement is entered into as of May 11, 2010 by and between
Quicksilver Resources Inc. (“QRI”) and Marshall R. Young Oil Co. (“MRYO”).


W I T N E S S E T H :
 
WHEREAS, QRI and MRYO are parties to an asset purchase agreement dated as of
May 11, 2010 (the “Purchase Agreement”) pursuant to which QRI has agreed, on the
terms and subject to the conditions contained therein, to purchase from MRYO
certain specified assets in exchange for $62,000,000 and 3,619,901 common units
representing limited partner interests (“Units”) in Breitburn Energy Partners
L.P. (“BBEP”);
 
WHEREAS, QRI is party to a registration rights agreement by and between BBEP and
QRI dated as of November 1, 2007 and as amended as of April 5, 2010 (the
“Registration Rights Agreement”) relating to the Units;
 
WHEREAS, QRI desires to transfer to MRYO its rights under the Registration
Rights Agreement relating to the 3,619,901 Units pursuant to Section 2.10 of the
Registration Rights Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.  Assignment and Acceptance. QRI hereby assigns to MRYO its rights and
responsibilities under the Registration Rights Agreement relating to the
3,619,901 Units purchased by MRYO pursuant to the Purchase Agreement.  MRYO
hereby accepts assignment of such rights and assumes such responsibilities.
 
Section 2.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
Section 3.  Counterparts.  This Assignment Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be duly executed as of the date first above written.
 
 
 

--------------------------------------------------------------------------------

 
 

 
QUICKSILVER RESOURCES INC.
            By:       Name: Glenn Darden     Title: President and Chief
Executive Officer          

 
 

 
MARSHALL R. YOUNG OIL CO.
            By:       Name: Shannon E. Y. Ray     Title: President            
By:       Name: George M. Young     Title: Chairman          

 
 
2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”


GEOGRAPHIC AREA

 
Geographic Area [map.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
PROPERTY SCHEDULE
 
I.  PART I

QRI File No
Lease Name
Original Lessee
Lse Dated
Recorded County
Document #
Amended Date
Amendment
Document #
TX4390002.01
MICHAEL C OLCOTT
MARSHALL R YOUNG OIL COMPANY
03/25/2005
TARRANT
D205143296
   
TX4390002.02
MARY SUSAN OLCOTT
MARSHALL R YOUNG OIL COMPANY
06/20/2005
TARRANT
D205177448
   
TX4390002.03
OLCOTT TRUSTS FROST BK TR
MARSHALL R YOUNG OIL COMPANY
09/15/2005
TARRANT
D205281911
   
TX4390003.01
LUCILLA S GARRETT
MARSHALL R YOUNG OIL COMPANY
04/05/2005
TARRANT
D205138067
   
TX4390003.02
JOHN B SARTAIN
MARSHALL R YOUNG OIL COMPANY
04/05/2005
TARRANT
D205138066
   
TX4390003.03
J EDWARD SARTAIN
MARSHALL R YOUNG OIL COMPANY
04/05/2005
TARRANT
D205163408
   
TX4390004.00
JACK R MCLAUGHLIN TRUSTEE
MARSHALL R YOUNG OIL COMPANY
01/19/2005
TARRANT
D205170539
   
TX4390005.00
S L SIBERT COMPANY INC
MARSHALL R YOUNG OIL COMPANY
05/12/2005
TARRANT
D205163412
   
TX4390006.00
303 BUSINESS PARK VENTURE
MARSHALL R YOUNG OIL COMPANY
05/12/2005
TARRANT
D205170540
   
TX4390007.00
DEBORAH MUSE
MARSHALL R YOUNG OIL COMPANY
04/18/2005
TARRANT
D205170541
02/06/2009
D209058250
TX4390007.00
DEBORAH MUSE
       
04/11/2008
D208172617
TX4390008.00
JOHN W FITZWATER ET UX TR
MARSHALL R YOUNG OIL COMPANY
04/12/2005
TARRANT
D205241482
   
TX4390009.00
LAKE ARLINGTON STORAGE LP
MARSHALL R YOUNG OIL COMPANY
04/12/2005
TARRANT
D205241481
   
TX4390010.00
TRINA M CHARLES-YEANDLE
MARSHALL R YOUNG OIL COMPANY
05/20/2005
TARRANT
D205255628
   
TX4390011.00
ELMER E HUBBLE ET UX
MARSHALL R YOUNG OIL COMPANY
04/07/2005
TARRANT
D205110052
   
TX4390013.00
GLORIA DESADIER
MARSHALL R YOUNG OIL COMPANY
05/23/2005
TARRANT
D205231013
   
TX4390014.00
GUSTAVO L LEAL ET UX
MARSHALL R YOUNG OIL COMPANY
05/24/2005
TARRANT
D205264964
   

 
 
Exhibit A-2 – Part I – Page 1

--------------------------------------------------------------------------------

 


TX4390015.00
DARRELL STORY
MARSHALL R YOUNG OIL COMPANY
05/23/2005
TARRANT
D205225631
   
TX4390016.00
DICKY HAMPTON, ET UX
MARSHALL R YOUNG OIL COMPANY
05/23/2005
TARRANT
D205255630
   
TX4390017.00
820/MARTIN DEVELOPMENT LP
MARSHALL R YOUNG OIL COMPANY
04/14/2005
TARRANT
D205112088
   
TX4390018.00
S L MYERS TRUST ET AL
MARSHALL R YOUNG OIL COMPANY
04/14/2005
TARRANT
D205105376
   
TX4390019.01
WILLIAM SOWELL ET UX
MARSHALL R YOUNG OIL COMPANY
05/18/2005
TARRANT
D205163409
   
TX4390019.02
RONNIE EUGENE KETCHUM
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205292840
   
TX4390019.03
PERRY W KETCHUM
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205307388
   
TX4390019.04
LARRY CHARLES KETCHUM
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205342979
   
TX4390021.00
VIVIENNE B WILLIAMS ET AL
MARSHALL R YOUNG OIL COMPANY
07/01/2005
TARRANT
D205255638
   
TX4390022.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
11/18/2005
TARRANT
D206017040
   
TX4390023.00
GUINA J HEDGE KRAFT
MARSHALL R YOUNG OIL COMPANY
06/01/2005
TARRANT
D205225632
   
TX4390024.00
ROBERT CHAPMAN ET UX
MARSHALL R YOUNG OIL COMPANY
06/07/2005
TARRANT
D205225633
   
TX4390025.00
EARL BURLESON, DON DOHERTY
MARSHALL R YOUNG OIL COMPANY
05/13/2005
TARRANT
D205163410
   
TX4390026.00
E-DOR LTD
MARSHALL R YOUNG OIL COMPANY
04/29/2005
TARRANT
D205163411
   
TX4390027.01
JOHN MICHAEL DAVIS
MARSHALL R YOUNG OIL COMPANY
12/05/2005
TARRANT
D206017041
   
TX4390027.02
LINDA RADER OVERMAN
MARSHALL R YOUNG OIL COMPANY
09/02/2005
TARRANT
D205342980
   
TX4390027.03
WEB MADDOX TRUST
MARSHALL R YOUNG OIL COMPANY
09/20/2005
TARRANT
D205281913
   
TX4390027.04
ROSALIE ANN RADER
MARSHALL R YOUNG OIL COMPANY
08/30/2005
TARRANT
D205281912
   
TX4390027.05
BETTY J. MOORE
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205220506
   
TX4390027.06
JOHN N FRY
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205209263
   
TX4390027.07
CAROLYN CAMPBELL
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205209264
   
TX4390027.08
GRAYCE H. DAVIS
QUICKSILVER RESOURCES INC
06/14/2005
TARRANT
D205209265
   
TX4390027.09
ROSEMARY HULBURT
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205209266
   

 
 
Exhibit A-2 – Part I – Page 2

--------------------------------------------------------------------------------

 
 
TX4390027.10
ROBERT N RADER
MARSHALL R YOUNG OIL COMPANY
06/24/2005
TARRANT
D205209267
   
TX4390027.11
SHARON FOX
MARSHALL R YOUNG OIL COMPANY
06/21/2005
TARRANT
D205220505
   
TX4390027.12
JUDITH E BEEBE
MARSHALL R YOUNG OIL COMPANY
06/27/2005
TARRANT
D205220504
   
TX4390027.13
JAMES NEWTON
MARSHALL R YOUNG OIL COMPANY
06/29/2005
TARRANT
D205220502
   
TX4390027.14
PAT PACKARD
MARSHALL R YOUNG OIL COMPANY
07/01/2005
TARRANT
D205220501
   
TX4390027.15
GERALD S NEWTON
MARSHALL R YOUNG OIL COMPANY
06/29/2005
TARRANT
D205220503
   
TX4390027.16
EDWARD TUCKER MUSE
MARSHALL R YOUNG OIL COMPANY
06/23/2006
TARRANT
D207117225
   
TX4390027.17
EWELL H MUSE
MARSHALL R YOUNG OIL COMPANY
06/23/2006
TARRANT
D206220922
   
TX4390027.18
BILLIE B MOSITES TRUSTEE
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206323151
   
TX4390027.19
CHERYL A MOSITES
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206323152
   
TX4390027.20
DUVONNE C MOSITES
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206323153
   
TX4390027.21
CRISTIE L MOSITES
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206323154
   
TX4390027.22
LORI D MOSITES
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206323155
   
TX4390027.23
EWELL H MUSE III
MARSHALL R YOUNG OIL COMPANY
02/05/2007
TARRANT
D207088320
   
TX4390027.24
EDWARD TUCKER MUSE
MARSHALL R YOUNG OIL COMPANY
02/05/2007
TARRANT
D207088319
   
TX4390027.25
JESSICA CADWELL
MARSHALL R YOUNG OIL COMPANY
05/30/2007
TARRANT
D207233344
   
TX4390027.26
KRISTINE ASHTON
MARSHALL R YOUNG OIL COMPANY
05/09/2007
TARRANT
D207217310
   
TX4390027.27
DOUGLAS CADWELL
MARSHALL R YOUNG OIL COMPANY
05/09/2007
TARRANT
D207217311
   
TX4390027.28
E P MADDOX III
QUICKSILVER RESOURCES INC
09/27/2007
TARRANT
D207408114
   
TX4390027.29
F CHRIS FARKAS TRUST
QUICKSILVER RESOURCES INC
12/19/2007
TARRANT
D208001564
   
TX4390027.30
DAUN CRAIG FARKAS
QUICKSILVER RESOURCES INC
11/05/2007
TARRANT
D208024437
   
TX4390027.31
EDWARD M MUSE TRUST
QUICKSILVER RESOURCES INC
11/30/2007
TARRANT
D207450509
   
TX4390027.32
NANCY LEE BASS
QUICKSILVER RESOURCES INC
11/30/2007
TARRANT
D207450510
   
TX4390027.33
NANCY MUSE LEE BASS
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209125162
   

 
 
Exhibit A-2 – Part I – Page 3

--------------------------------------------------------------------------------

 
 
TX4390027.34
LUCY RYAN MUSE
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209125163
   
TX4390027.35
EDWARD M MUSE TRUST
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209125164
   
TX4390027.36
LINDA RADER OVERMAN
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134576
   
TX4390027.37
CAROLYN CAMPBELL
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134577
   
TX4390027.38
SHARON FOX
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134578
   
TX4390027.39
PATRICIA L PACKARD
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134579
   
TX4390027.40
GERALD S NEWTON
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134580
   
TX4390027.41
JAMES A NEWTON
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134581
   
TX4390027.42
JOHN N FRY
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134583
   
TX4390027.43
GRAYCE H DAVIS
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209134582
   
TX4390027.44
JUDITH E BEEBE
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209145772
   
TX4390027.45
ROSALIE ANN RADER
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209145770
   
TX4390027.46
CADWELL-MCCLEEREY FM TR
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209159509
   
TX4390027.47
JESSICA CADWELL
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209154618
   
TX4390027.48
ROSEMARY HULBURT
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209154620
   
TX4390027.49
JOHN MICHAEL DAVIS
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209154623
   
TX4390027.50
ROBERT N RADER
QUICKSILVER RESOURCES INC
04/16/2009
TARRANT
D209154622
   
TX4390027.51
DONO W MOORE
QUICKSILVER RESOURCES INC
06/15/2009
TARRANT
D209175671
   
TX4390027.52
KRISTINE WITHAM
QUICKSILVER RESOURCES INC
06/30/2009
TARRANT
D209197945
   
TX4390028.00
MARK MATSON ET UX
MARSHALL R YOUNG OIL COMPANY
05/16/2005
TARRANT
D205185616
   
TX4390029.00
SOUTH LOOP 820 LP
MARSHALL R YOUNG OIL COMPANY
05/09/2005
TARRANT
D205185617
05/29/2009
D209168072
TX4390030.00
SCI TEXAS FUNERAL SERVICES
MARSHALL R YOUNG OIL COMPANY
06/24/2005
TARRANT
D205195024
   

 
 
Exhibit A-2 – Part I – Page 4

--------------------------------------------------------------------------------

 
 
TX4390031.00
ROBERT F HENDERSON ET UX
MARSHALL R YOUNG OIL COMPANY
04/30/2005
TARRANT
D205195025
   
TX4390032.00
RICHARD MCQUEEN
MARSHALL R YOUNG OIL COMPANY
06/30/2005
TARRANT
D205202774
   
TX4390033.00
JAMES W WILBORN ET UX
MARSHALL R YOUNG OIL COMPANY
05/11/2005
TARRANT
D205241495
   
TX4390034.00
SUN VALLEY INDUSTRIAL PARK
MARSHALL R YOUNG OIL COMPANY
05/09/2005
TARRANT
D205209268
   
TX4390035.00
AL RAY BULLS JR
MARSHALL R YOUNG OIL COMPANY
06/14/2005
TARRANT
D205209269
   
TX4390036.00
DJK INC
MARSHALL R YOUNG OIL COMPANY
11/30/2005
TARRANT
D206067890
05/07/2008
D208257909
TX4390037.00
SHERRY LAWHON ET VIR
MARSHALL R YOUNG OIL COMPANY
01/27/2006
TARRANT
D206067887
03/26/2008
D208283201
TX4390038.00
G L HARRIS ET UX
MARSHALL R YOUNG OIL COMPANY
02/08/2006
TARRANT
D206067888
   
TX4390039.00
NURUL A CHOWDHURY ET UX
MARSHALL R YOUNG OIL COMPANY
02/05/2006
TARRANT
D206067891
   
TX4390040.00
AEROSPACE OPTICS INC
MARSHALL R YOUNG OIL COMPANY
02/07/2006
TARRANT
D206067889
   
TX4390041.00
FRANK NGUYEN ET UX
MARSHALL R YOUNG OIL COMPANY
08/12/2005
TARRANT
D206094635
   
TX4390042.00
BOBBY DAVIS
MARSHALL R YOUNG OIL COMPANY
02/21/2006
TARRANT
D206094636
   
TX4390043.00
JOSE A MORENO ET UX
MARSHALL R YOUNG OIL COMPANY
04/11/2006
TARRANT
D206123047
   
TX4390044.00
JOY LYNN THOMPSON
MARSHALL R YOUNG OIL COMPANY
03/27/2006
TARRANT
D206123050
   
TX4390045.00
DARLA RAY-SMITH/CECIL RAY
MARSHALL R YOUNG OIL COMPANY
02/18/2006
TARRANT
D206123051
   
TX4390046.00
THOMAS E CAESAR ET UX
MARSHALL R YOUNG OIL COMPANY
02/08/2006
TARRANT
D206162967
   
TX4390047.00
GARY E NICHOLS ET UX
MARSHALL R YOUNG OIL COMPANY
05/18/2006
TARRANT
D206162970
   
TX4390049.00
VIOLET MAE MCDONALD
MARSHALL R YOUNG OIL COMPANY
05/22/2006
TARRANT
D206178713
   
TX4390050.00
JERRY W GURGANUS
MARSHALL R YOUNG OIL COMPANY
05/22/2006
TARRANT
D206178715
   
TX4390051.00
GRADY W CLIFTON JR
MARSHALL R YOUNG OIL COMPANY
04/13/2006
TARRANT
D206123049
   
TX4390052.00
JESUS MORENO
MARSHALL R YOUNG OIL COMPANY
04/11/2006
TARRANT
D206123048
   
TX4390053.00
ROSE MARY MCCLUNG
MARSHALL R YOUNG OIL COMPANY
05/22/2006
TARRANT
D206178714
   
TX4390054.00
SCOTT W SHANNON
MARSHALL R YOUNG OIL COMPANY
11/10/2005
TARRANT
D205366364
   

 
 
Exhibit A-2 – Part I – Page 5

--------------------------------------------------------------------------------

 
 
TX4390056.00
DARRELL R JEFFRESS ET UX
MARSHALL R YOUNG OIL COMPANY
11/10/2005
TARRANT
D205366365
   
TX4390057.00
CONLEY LOTT NICHOLS MA CO
MARSHALL R YOUNG OIL COMPANY
09/28/2005
TARRANT
D205366366
03/16/2009
D209082160
TX4390059.00
RAYMOND C DAVIS
MARSHALL R YOUNG OIL COMPANY
10/24/2005
TARRANT
D205366367
   
TX4390060.00
GLADYS JO LILLY
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205366368
   
TX4390061.00
CAPITAL ACCUMULATION & PRE
MARSHALL R YOUNG OIL COMPANY
11/18/2005
TARRANT
D205384589
   
TX4390062.00
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
11/11/2005
TARRANT
D205384590
02/12/2009
D209066274
TX4390063.00
LARRY PEABODY EXEC
MARSHALL R YOUNG OIL COMPANY
11/23/2005
TARRANT
D205384591
   
TX4390064.00
ROBERT WARD WILLIAMS
MARSHALL R YOUNG OIL COMPANY
11/18/2005
TARRANT
D205384592
   
TX4390065.00
SHERRY LAWHON ET VIR
MARSHALL R YOUNG OIL COMPANY
11/11/2005
TARRANT
D205384593
   
TX4390066.00
MICHAEL W SHIELDS
MARSHALL R YOUNG OIL COMPANY
11/17/2005
TARRANT
D205384595
   
TX4390067.00
LONNA MASSINGALE
MARSHALL R YOUNG OIL COMPANY
06/23/2005
TARRANT
D205225634
   
TX4390068.00
CHARLIE W HARKCOM ET UX
MARSHALL R YOUNG OIL COMPANY
06/23/2005
TARRANT
D205225635
   
TX4390069.00
KATHRYN LEE WHITE
MARSHALL R YOUNG OIL COMPANY
06/29/2005
TARRANT
D205225636
   
TX4390070.00
PAUL R LORICH
MARSHALL R YOUNG OIL COMPANY
07/06/2005
TARRANT
D205225637
   
TX4390071.00
LINDA JEAN COGBURN
MARSHALL R YOUNG OIL COMPANY
07/06/2005
TARRANT
D205225638
   
TX4390072.00
RICHARD STEVE ROMANS ET UX
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225639
   
TX4390073.00
SANDRA IRENE ROMANS
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225640
   
TX4390074.00
DOROTHY LAVERNE WILLIAMS
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225641
   
TX4390075.00
WILLIE R STEWART
MARSHALL R YOUNG OIL COMPANY
07/06/2005
TARRANT
D205225642
   
TX4390076.00
TONY D DEAUMAN ET UX
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225643
   
TX4390077.00
WILLARD J COLE ET UX
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225644
   
TX4390078.00
DONALD GILBERT SIMONS
MARSHALL R YOUNG OIL COMPANY
07/18/2005
TARRANT
D205225645
   
TX4390079.00
SAMER A ALSABE ET UX
MARSHALL R YOUNG OIL COMPANY
07/26/2005
TARRANT
D205225646
   

 
 
Exhibit A-2 – Part I – Page 6

--------------------------------------------------------------------------------

 
 
TX4390080.00
HERBERT CECIL BERRY ET UX
MARSHALL R YOUNG OIL COMPANY
07/12/2005
TARRANT
D205225647
   
TX4390081.00
H F TULL III ET UX
MARSHALL R YOUNG OIL COMPANY
07/11/2005
TARRANT
D205225648
   
TX4390082.00
MARGARET EAGAN
MARSHALL R YOUNG OIL COMPANY
07/18/2005
TARRANT
D205231014
   
TX4390083.00
THE FORT WORTH VILLAS
MARSHALL R YOUNG OIL COMPANY
05/16/2005
TARRANT
D205241496
   
TX4390085.00
ROY SAMUEL FIELDS JR ET UX
MARSHALL R YOUNG OIL COMPANY
07/18/2005
TARRANT
D205255639
   
TX4390086.00
RONALD W WERTZ
MARSHALL R YOUNG OIL COMPANY
07/27/2005
TARRANT
D205264967
   
TX4390087.00
WHIZ-Q INC
MARSHALL R YOUNG OIL COMPANY
08/03/2005
TARRANT
D205264965
04/16/2009
D209119325
TX4390087.00
WHIZ-Q INC
       
05/14/2009
D209129593
TX4390088.00
OVERNITE TRANSPORATION CO
MARSHALL R YOUNG OIL COMPANY
08/10/2005
TARRANT
D205281914
   
TX4390089.00
PITTMAN CONSTRUCTION INC
MARSHALL R YOUNG OIL COMPANY
08/07/2005
TARRANT
D205281917
   
TX4390090.00
TRIPLE SEVEN STORES
MARSHALL R YOUNG OIL COMPANY
07/28/2005
TARRANT
D205281916
   
TX4390091.00
W H GROVE ESTATE
MARSHALL R YOUNG OIL COMPANY
09/20/2005
TARRANT
D205281915
   
TX4390092.00
RAYMUNDO DELGADO ET UX
MARSHALL R YOUNG OIL COMPANY
09/19/2005
TARRANT
D205292841
   
TX4390093.00
MARIA DELIA PAZ
MARSHALL R YOUNG OIL COMPANY
08/18/2005
TARRANT
D205292842
   
TX4390094.00
ERICA ROBLES SANCHEZ
MARSHALL R YOUNG OIL COMPANY
08/31/2005
TARRANT
D205292843
   
TX4390095.00
THOMAS R SPEARS
MARSHALL R YOUNG OIL COMPANY
09/26/2005
TARRANT
D205292844
   
TX4390096.00
BOWER & PARKER INV INC
MARSHALL R YOUNG OIL COMPANY
08/12/2005
TARRANT
D205292845
   
TX4390097.00
RUDOLF REYES ET UX
MARSHALL R YOUNG OIL COMPANY
10/15/2005
TARRANT
D205342985
   
TX4390098.00
EASTLAND REAL ESTATE INV
MARSHALL R YOUNG OIL COMPANY
10/24/2005
TARRANT
D205342984
   
TX4390099.00
JUDEA MISSIONARY BAPTIST
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205342983
03/15/2009
D209088816
TX4390100.00
BWW TRUST
MARSHALL R YOUNG OIL COMPANY
10/14/2005
TARRANT
D205342982
   
TX4390101.00
BWW TRUST
MARSHALL R YOUNG OIL COMPANY
09/30/2005
TARRANT
D205342981
   
TX4390102.00
CYNTHIA ANN EVANS ESTES
MARSHALL R YOUNG OIL COMPANY
08/16/2005
TARRANT
D205307387
   
TX4390103.00
LEWIS & ASSOC REALTORS INC
MARSHALL R YOUNG OIL COMPANY
08/10/2005
TARRANT
D205307386
   

 
 
Exhibit A-2 – Part I – Page 7

--------------------------------------------------------------------------------

 
 
TX4390104.00
WORLD MISSIONARY BAPTIST
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205297236
   
TX4390105.00
UNLIMITED FAITH II LLC
MARSHALL R YOUNG OIL COMPANY
09/01/2005
TARRANT
D205297235
   
TX4390106.00
WILLIE D STRAWTHER ET UX
MARSHALL R YOUNG OIL COMPANY
08/22/2005
TARRANT
D205297234
   
TX4390107.00
H D TURNEY & D A DURHAM
MARSHALL R YOUNG OIL COMPANY
07/28/2005
TARRANT
D205297233
   
TX4390108.00
GARY M REEDER
MARSHALL R YOUNG OIL COMPANY
08/10/2005
TARRANT
D205292850
   
TX4390109.00
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
08/01/2005
TARRANT
D205292849
02/26/2009
D209066273
TX4390110.00
CORNERSTONE CHURCH FAITH
MARSHALL R YOUNG OIL COMPANY
09/22/2005
TARRANT
D205292848
   
TX4390111.00
ARMANDO ZAVALA
MARSHALL R YOUNG OIL COMPANY
09/22/2005
TARRANT
D205292847
   
TX4390112.00
ROSARIO RAMIREZ
MARSHALL R YOUNG OIL COMPANY
08/18/2005
TARRANT
D205292846
   
TX4390113.00
PHILIP H TREW JR
MARSHALL R YOUNG OIL COMPANY
02/01/2006
TARRANT
D206034818
   
TX4390114.00
WILLIE E MULKEY ET UX
MARSHALL R YOUNG OIL COMPANY
05/04/2006
TARRANT
D206187077
   
TX4390115.01
F WILLIAM BUEHLER III
MARSHALL R YOUNG OIL COMPANY
05/25/2006
TARRANT
D206242430
   
TX4390115.02
PHYLLIS D THOMAS
MARSHALL R YOUNG OIL COMPANY
05/25/2006
TARRANT
D206242431
   
TX4390116.00
G & P PROPERTIES
MARSHALL R YOUNG OIL COMPANY
05/18/2006
TARRANT
D206187080
   
TX4390117.00
JIM TALLY ET UX
MARSHALL R YOUNG OIL COMPANY
05/08/2006
TARRANT
D206187081
   
TX4390118.00
OLLIE STRAWN ET UX
MARSHALL R YOUNG OIL COMPANY
05/16/2006
TARRANT
D206187083
   
TX4390119.00
CHARLES E TAGG
MARSHALL R YOUNG OIL COMPANY
05/16/2006
TARRANT
D206187084
   
TX4390120.00
DOROTHY MAE BROWN
MARSHALL R YOUNG OIL COMPANY
06/09/2006
TARRANT
D206187085
   
TX4390121.00
JACQUELINE DILLON
MARSHALL R YOUNG OIL COMPANY
06/19/2006
TARRANT
D206203380
   
TX4390122.00
NELDA TOMLIN MCCASLIN
MARSHALL R YOUNG OIL COMPANY
05/09/2006
TARRANT
D206203381
10/27/2008
208464767
TX4390123.00
CLAYTON B WILLIAMSON ET UX
MARSHALL R YOUNG OIL COMPANY
06/19/2006
TARRANT
D206203382
   
TX4390124.00
DONALD EUGENE HAGINS ET UX
MARSHALL R YOUNG OIL COMPANY
06/19/2006
TARRANT
D206203383
   
TX4390125.00
SUSANA CASTRO
MARSHALL R YOUNG OIL COMPANY
06/19/2006
TARRANT
D206203384
   

 
 
Exhibit A-2 – Part I – Page 8

--------------------------------------------------------------------------------

 
 
TX4390126.00
AL RAY BULLS JR
MARSHALL R YOUNG OIL COMPANY
06/14/2005
TARRANT
D205209270
   
TX4390127.00
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205209271
   
TX4390128.00
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
06/10/2005
TARRANT
D205241494
   
TX4390129.00
LOUIS LAND COMPANY LTD
MARSHALL R YOUNG OIL COMPANY
05/27/2005
TARRANT
D205220500
12/08/2009
D209333771
TX4390130.00
WESTWIND ENTERPRISES LTD
MARSHALL R YOUNG OIL COMPANY
07/21/2005
TARRANT
D205231012
   
TX4390133.00
OAK CREEK HOUSING PROP LP
MARSHALL R YOUNG OIL COMPANY
11/23/2005
TARRANT
D206033401
01/29/2009
D209054497
TX4390135.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052095
   
TX4390136.00
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
01/03/2006
TARRANT
D206033402
   
TX4390137.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052094
   
TX4390138.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052093
   
TX4390139.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052092
   
TX4390140.00
JO ANN THOMAS ET VIR
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052091
   
TX4390141.00
ERNEST THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
12/20/2005
TARRANT
D206052090
   
TX4390143.00
ALBERT CARRILLO
MARSHALL R YOUNG OIL COMPANY
06/08/2006
TARRANT
D206220930
   
TX4390144.01
JOYCE ANN PUTMAN
MARSHALL R YOUNG OIL COMPANY
06/10/2006
TARRANT
D206220928
   
TX4390144.02
LUTHER D PUTMAN
MARSHALL R YOUNG OIL COMPANY
06/10/2006
TARRANT
D206220929
   
TX4390145.00
JWV ASSOC LTD
MARSHALL R YOUNG OIL COMPANY
06/14/2006
TARRANT
D206220927
   
TX4390146.00
HAROLD SHARP ET UX
MARSHALL R YOUNG OIL COMPANY
07/13/2006
TARRANT
D206220926
   
TX4390147.00
ROOTIN-TOOTIN PROP LP
MARSHALL R YOUNG OIL COMPANY
06/14/2006
TARRANT
D206235885
   
TX4390148.00
HARRY MCDANIEL ET UX
MARSHALL R YOUNG OIL COMPANY
06/21/2006
TARRANT
D206235886
   
TX4390149.00
YEN NGUYEN
MARSHALL R YOUNG OIL COMPANY
07/12/2006
TARRANT
D206235887
   
TX4390150.01
ARNOLD D HOLLEMAN ET AL
MARSHALL R YOUNG OIL COMPANY
06/28/2006
TARRANT
D206235888
   
TX4390151.00
LORETTA ORTEGA ET VIR
MARSHALL R YOUNG OIL COMPANY
06/22/2006
TARRANT
D206220925
   

 
 
Exhibit A-2 – Part I – Page 9

--------------------------------------------------------------------------------

 
 
TX4390152.00
ANCIENT OAKS LTD
MARSHALL R YOUNG OIL COMPANY
07/26/2006
TARRANT
D206229201
   
TX4390153.00
POOR BOYS PROPERTIES
QUICKSILVER RESOURCES INC
06/14/2006
TARRANT
D206235884
   
TX4390154.00
NGOCANH THI TRAN & N D BUI
MARSHALL R YOUNG OIL COMPANY
06/15/2006
TARRANT
D206220924
   
TX4390155.00
RICKEY LEE STRAWN SR ET UX
MARSHALL R YOUNG OIL COMPANY
05/16/2006
TARRANT
D206187082
   
TX4390156.00
CITY OF ARLINGTON
QUICKSILVER RESOURCES INC
10/18/2006
TARRANT
D206329299
Effective 10/18/2006
D208464020
TX4390156.00
CITY OF ARLINGTON
QUICKSILVER RESOURCES INC
10/18/2006
TARRANT
 
03/17/2009
D209086075
TX4390156.00
CITY OF ARLINGTON
QUICKSILVER RESOURCES INC
10/18/2006
TARRANT
 
03/29/2010
D210092144
TX4390157.00
VALUE FAM PROP SUMMERLAKE
MARSHALL R YOUNG OIL COMPANY
06/26/2006
TARRANT
D206278075
   
TX4390158.00
TRIUMPH FABRICATIONS FW
MARSHALL R YOUNG OIL COMPANY
07/26/2006
TARRANT
D206279354
   
TX4390159.00
WILLIAM A STANLEY ET UX
MARSHALL R YOUNG OIL COMPANY
07/19/2006
TARRANT
D206254040
   
TX4390160.00
DAN DIPERTS TRAVEL SERV
MARSHALL R YOUNG OIL COMPANY
07/20/2006
TARRANT
D206254041
   
TX4390161.00
G M & B A COOPER FAMILY TR
MARSHALL R YOUNG OIL COMPANY
07/18/2006
TARRANT
D206254042
06/24/2008
D208326299
TX4390161.00
G M & B A COOPER FAMILY TR
MARSHALL R YOUNG OIL COMPANY
07/18/2006
TARRANT
 
06/17/2008
Unrecorded Letter Agmt
TX4390164.01
JULIUS ONEAL BELL
MARSHALL R YOUNG OIL COMPANY
09/12/2006
TARRANT
D206319455
   
TX4390164.02
VIKKI EVANS
MARSHALL R YOUNG OIL COMPANY
01/25/2007
TARRANT
D207088321
   
TX4390164.03
TROYLAN ANN BELL
MARSHALL R YOUNG OIL COMPANY
01/25/2007
TARRANT
D207088322
   
TX4390165.00
ARC COM 3 EL LAGO
MARSHALL R YOUNG OIL COMPANY
08/01/2006
TARRANT
D206242434
   
TX4390168.00
JERRY C MOYES ET UX
MARSHALL R YOUNG OIL COMPANY
09/19/2006
TARRANT
D206325108
11/07/2008
D208423737
TX4390169.00
TXU MINERAL DEV CO LP
MARSHALL R YOUNG OIL COMPANY
10/13/2006
TARRANT
D206325109
03/02/2007
D207117223
TX4390169.00
TXU MINERAL DEV CO LP
       
07/31/2007
D207268298
TX4390169.00
TXU MINERAL DEV CO LP
       
01/31/2008
Partial Release         D208037638
TX4390169.00
TXU MINERAL DEV CO LP
       
03/10/2009
D209086074
TX4390169.00
TXU MINERAL DEV CO LP
       
08/18/2009
D209246930
TX4390170.00
RICHARD WARREN
MARSHALL R YOUNG OIL COMPANY
09/21/2006
TARRANT
D206325107
   

 
 
Exhibit A-2 – Part I – Page 10

--------------------------------------------------------------------------------

 
 
TX4390171.00
FEDEX GROUND PACKAGE SYS
MARSHALL R YOUNG OIL COMPANY
05/19/2006
TARRANT
D206325106
   
TX4390172.00
SHERRY LAWHON ET VIR
MARSHALL R YOUNG OIL COMPANY
09/22/2006
TARRANT
D206325105
   
TX4390173.00
ROBERT DANIEL RUSSELL
MARSHALL R YOUNG OIL COMPANY
10/11/2006
TARRANT
D206323157
   
TX4390174.00
NURUL A CHOWDHURY ET UX
MARSHALL R YOUNG OIL COMPANY
07/06/2006
TARRANT
D206323156
   
TX4390175.00
EBENEZER MISSIONARY BAPTIS
MARSHALL R YOUNG OIL COMPANY
08/09/2006
TARRANT
D206325104
   
TX4390176.00
NIEVES A LOPEZ
MARSHALL R YOUNG OIL COMPANY
09/23/2006
TARRANT
D206319461
   
TX4390177.00
JOSEPHINE S STEVENS
MARSHALL R YOUNG OIL COMPANY
09/23/2006
TARRANT
D206319460
   
TX4390178.00
MARIA E PEREZ ESCALANTE
MARSHALL R YOUNG OIL COMPANY
09/23/2006
TARRANT
D206319459
   
TX4390179.00
JOSAFAT J VILLEGAS ET UX
MARSHALL R YOUNG OIL COMPANY
09/23/2006
TARRANT
D206319458
   
TX4390180.00
RAYMOND LESTER BIEBER
MARSHALL R YOUNG OIL COMPANY
09/23/2006
TARRANT
D206319457
   
TX4390181.00
JAMES DORSEY ET UX
MARSHALL R YOUNG OIL COMPANY
08/01/2006
TARRANT
D206319456
   
TX4390182.00
303 JOINT VENTURE
MARSHALL R YOUNG OIL COMPANY
11/15/2006
TARRANT
D206362872
   
TX4390183.55
LAWHON INC
MARSHALL R YOUNG OIL COMPANY
09/12/2006
TARRANT
UNRECORDED
   
TX4390184.99
303 BUSINESS PARK VENTURE
MARSHALL R YOUNG OIL COMPANY & QRI
02/15/2007
TARRANT
D207058579
   
TX4390185.00
JAMES RICHARD NACHLINGER
MARSHALL R YOUNG OIL COMPANY
10/04/2006
TARRANT
D206329673
   
TX4390186.00
ALLAGENE CAUDLE
MARSHALL R YOUNG OIL COMPANY
09/18/2006
TARRANT
D206329674
   
TX4390187.00
RUBEN ZAVALA ET UX
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359569
   
TX4390188.00
JAIME MORENO & J MELENDEZ
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D206359570
   
TX4390189.00
BRANDON FOUNTAINE
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D206359571
   
TX4390190.00
MARCELINO CARRILLO ET UX
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359572
   
TX4390200.00
MELTON E STEVENS ET UX
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359573
   
TX4390201.00
FELIPA RUIZ
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359574
   
TX4390202.00
RAYMUNDO ONTIVEROS
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359575
   

 
 
Exhibit A-2 – Part I – Page 11

--------------------------------------------------------------------------------

 
 
TX4390203.00
MANUEL BEDOLLA ET UX
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359576
   
TX4390204.00
DENNIS VERA
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359577
   
TX4390205.00
AUGUSTIN MORENO
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D206359578
   
TX4390206.00
ASCENCION RUIZ MARQUEZ
MARSHALL R YOUNG OIL COMPANY
10/12/2006
TARRANT
D206359579
   
TX4390207.00
ERNESTO MARTINEZ ET UX
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D206359580
   
TX4390208.00
CONNER RAY MCCLAREN ET UX
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D206359581
   
TX4390209.00
EASTLAND REAL ESTATE INV
MARSHALL R YOUNG OIL COMPANY
09/22/2006
TARRANT
D206390216
   
TX4390210.00
J BIMER & DERMARDIROSSIAN
MARSHALL R YOUNG OIL COMPANY
07/22/2006
TARRANT
D206329675
   
TX4390211.00
R HAFKESBRING II & BLEULER
MARSHALL R YOUNG OIL COMPANY
11/27/2006
TARRANT
D206390217
   
TX4390212.00
RICHARD R BRADSHAW ET UX
MARSHALL R YOUNG OIL COMPANY
10/18/2006
TARRANT
D206390218
   
TX4390213.00
GOOD SHEPARD TEMPLE OF PRA
MARSHALL R YOUNG OIL COMPANY
09/19/2006
TARRANT
D206390219
02/02/2009
D209054494
TX4390215.00
RUBY L STOY
MARSHALL R YOUNG OIL COMPANY
10/10/2006
TARRANT
D206390220
   
TX4390216.00
RICHARD DORSETT ET UX
MARSHALL R YOUNG OIL COMPANY
10/26/2006
TARRANT
D206402250
   
TX4390217.00
CALEAST NAT TEXAS LP
MARSHALL R YOUNG OIL COMPANY
08/01/2006
TARRANT
D206402249
   
TX4390219.01
RUBEN ZAVALA AKA R AGUILAR
MARSHALL R YOUNG OIL COMPANY
12/07/2006
TARRANT
D207020717
   
TX4390219.02
JOSE LUIS AGUILAR
MARSHALL R YOUNG OIL COMPANY
12/07/2006
TARRANT
D207020714
   
TX4390220.01
PATRICIA A PENNINGTON
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207038208
   
TX4390220.02
GARY W GARDNER
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029761
   
TX4390220.03
JACK V GARDNER
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029762
   
TX4390220.04
LARRY J GARDNER
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029763
   
TX4390220.05
RONALD S GARDNER
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029764
   
TX4390220.06
GENTRY FAMILY LIVING TRUST
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029765
   
TX4390220.07
DENISE PENNINGTON
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029766
   

 
 
Exhibit A-2 – Part I – Page 12

--------------------------------------------------------------------------------

 
 
 
TX4390220.08
PAULA L PENNINGTON
MARSHALL R YOUNG OIL COMPANY
11/17/2006
TARRANT
D207029767
   
TX4390221.00
WAYNE ALLEN SMITH
MARSHALL R YOUNG OIL COMPANY
01/12/2007
TARRANT
D207038209
   
TX4390222.00
DENNIS M WILLIAMS ET UX
MARSHALL R YOUNG OIL COMPANY
01/12/2007
TARRANT
D207038210
   
TX4390223.00
GLENDA COLBURN
MARSHALL R YOUNG OIL COMPANY
12/28/2006
TARRANT
D207029768
   
TX4390224.00
BILLY M PADGETT
MARSHALL R YOUNG OIL COMPANY
10/30/2006
TARRANT
D207020723
   
TX4390225.00
ROBERT BRIDGES
MARSHALL R YOUNG OIL COMPANY
12/07/2006
TARRANT
D207020722
   
TX4390226.00
ANNIE D CORBETT
MARSHALL R YOUNG OIL COMPANY
12/18/2006
TARRANT
D207020721
   
TX4390227.00
SHIRLEY ANN LONG
MARSHALL R YOUNG OIL COMPANY
12/14/2006
TARRANT
D207020720
   
TX4390228.00
A J S INVESTMENTS
MARSHALL R YOUNG OIL COMPANY
12/14/2006
TARRANT
D207020719
   
TX4390229.00
REPO INC
MARSHALL R YOUNG OIL COMPANY
11/10/2006
TARRANT
D207020716
04/29/2009
D209136883
TX4390231.00
NATHAN CRAIG DAVIS
MARSHALL R YOUNG OIL COMPANY
02/01/2007
TARRANT
D207090357
   
TX4390232.00
B EARLINE MAPLES
MARSHALL R YOUNG OIL COMPANY
02/10/2007
TARRANT
D207090356
   
TX4390233.00
VIVIAN U HOWELL
MARSHALL R YOUNG OIL COMPANY
02/13/2007
TARRANT
D207090355
   
TX4390234.00
MANUEL HERNANDEZ
MARSHALL R YOUNG OIL COMPANY
02/04/2007
TARRANT
D207090354
   
TX4390235.00
JUAN A HERNANDEZ RUIZ
MARSHALL R YOUNG OIL COMPANY
02/16/2007
TARRANT
D207090353
   
TX4390236.00
SAUL GALLEGOS ET UX
MARSHALL R YOUNG OIL COMPANY
02/24/2007
TARRANT
D207090352
   
TX4390237.00
GUADALUPE FUENTES
MARSHALL R YOUNG OIL COMPANY
02/15/2007
TARRANT
D207090351
   
TX4390238.00
ETHEL I BROWN
MARSHALL R YOUNG OIL COMPANY
02/22/2007
TARRANT
D207090350
   
TX4390239.00
GLORIA SANCHEZ
MARSHALL R YOUNG OIL COMPANY
12/14/2006
TARRANT
D207088327
   
TX4390240.01
MARCOS MORENO
MARSHALL R YOUNG OIL COMPANY
12/07/2006
TARRANT
D207112374
   
TX4390240.02
HERMINIA MORENO
MARSHALL R YOUNG OIL COMPANY
12/07/2006
TARRANT
D207112375
   
TX4390241.00
ABLE MORCUO & E HERNANDEZ
MARSHALL R YOUNG OIL COMPANY
01/22/2007
TARRANT
D207088325
   
TX4390242.00
DIANA HOWELL MITCHELL
MARSHALL R YOUNG OIL COMPANY
02/13/2007
TARRANT
D207088323
   
TX4390243.99
WATERVIEW ESTATES N LP
QUICKSILVER RESOURCES INC
03/22/2007
TARRANT
D207103372
   

 
 
Exhibit A-2 – Part I – Page 13

--------------------------------------------------------------------------------

 
 
TX4390245.01
NARY SON LIEU
MARSHALL R YOUNG OIL COMPANY
02/27/2007
TARRANT
D207112379
   
TX4390245.02
ALEXANDER T LIEU
MARSHALL R YOUNG OIL COMPANY
02/27/2007
TARRANT
D207112380
   
TX4390245.03
RICKY T LIEU
MARSHALL R YOUNG OIL COMPANY
02/27/2007
TARRANT
D207112381
   
TX4390245.04
JEROME B LIEU
MARSHALL R YOUNG OIL COMPANY
02/27/2007
TARRANT
D207112382
   
TX4390246.00
IGNACIO ALMAGUER
MARSHALL R YOUNG OIL COMPANY
02/23/2007
TARRANT
D207114869
   
TX4390247.00
TRAVIS BRITT
MARSHALL R YOUNG OIL COMPANY
03/20/2007
TARRANT
D207114870
   
TX4390248.00
JACKIE CROSS
MARSHALL R YOUNG OIL COMPANY
03/14/2007
TARRANT
D207114871
   
TX4390249.00
WILLIAM C DAVIDSON
MARSHALL R YOUNG OIL COMPANY
03/26/2007
TARRANT
D207114872
   
TX4390250.00
JOSE ESCALANTE ET UX
MARSHALL R YOUNG OIL COMPANY
02/17/2007
TARRANT
D207114873
   
TX4390251.00
EDDIE E FEELER ET UX
MARSHALL R YOUNG OIL COMPANY
03/01/2007
TARRANT
D207114874
   
TX4390252.00
LUCIANO GONZALEZ ET UX
MARSHALL R YOUNG OIL COMPANY
02/24/2007
TARRANT
D207114875
   
TX4390253.00
DOMINGO LOPEZ ET UX
MARSHALL R YOUNG OIL COMPANY
01/29/2007
TARRANT
D207114876
   
TX4390254.00
GARY ROBBINS
MARSHALL R YOUNG OIL COMPANY
02/24/2007
TARRANT
D207114877
   
TX4390255.00
MANUELA PEREZ VALDEZ
MARSHALL R YOUNG OIL COMPANY
01/29/2007
TARRANT
D207114878
   
TX4390256.00
ARTURO CASTILLO
MARSHALL R YOUNG OIL COMPANY
02/23/2007
TARRANT
D207117224
   
TX4390258.00
ELDON F ESSEX ET UX
MARSHALL R YOUNG OIL COMPANY
04/20/2007
TARRANT
D207160562
   
TX4390259.00
TERRI DAWN DELPHO
MARSHALL R YOUNG OIL COMPANY
04/20/2007
TARRANT
D207160561
   
TX4390260.00
LAYMON GARDNER
MARSHALL R YOUNG OIL COMPANY
04/10/2007
TARRANT
D207141712
   
TX4390261.00
KEVIN A SMITH ET UX
MARSHALL R YOUNG OIL COMPANY
04/12/2007
TARRANT
D207141711
   
TX4390262.00
ERNEST W THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
03/20/2007
TARRANT
D207141710
   
TX4390263.00
SID R SADBERRY ET AL
MARSHALL R YOUNG OIL COMPANY
03/28/2007
TARRANT
D207141709
   
TX4390264.00
J W HUTSON
MARSHALL R YOUNG OIL COMPANY
04/26/2007
TARRANT
D207160559
   

 
 
Exhibit A-2 – Part I – Page 14

--------------------------------------------------------------------------------

 
 
TX4390265.00
ROBERT DANIEL RUSSELL
MARSHALL R YOUNG OIL COMPANY
04/20/2007
TARRANT
D207160558
   
TX4390266.00
JAMES RICHARD NACHLINGER
MARSHALL R YOUNG OIL COMPANY
04/20/2007
TARRANT
D207160560
   
TX4390267.00
EXELON PEAKER DEV LLP
MARSHALL R YOUNG OIL COMPANY & QRI
06/08/2007
TARRANT
D207204341
   
TX4390268.00
REFUGIA MORENO
MARSHALL R YOUNG OIL COMPANY
05/09/2007
TARRANT
D207171409
   
TX4390269.00
HENRY YELDELL
MARSHALL R YOUNG OIL COMPANY
05/08/2007
TARRANT
D207171410
   
TX4390270.00
BETTYE JO SWEENEY
MARSHALL R YOUNG OIL COMPANY
04/23/2007
TARRANT
D207171408
   
TX4390271.00
TIMOTHY DUANE ARMSTRONG
MARSHALL R YOUNG OIL COMPANY
05/05/2007
TARRANT
D207171407
   
TX4390272.00
CHERRY D MARTIN ET VIR
MARSHALL R YOUNG OIL COMPANY
04/27/2007
TARRANT
D207171406
   
TX4390274.00
ANDY JOHNSON ET UX
MARSHALL R YOUNG OIL COMPANY
03/30/2007
TARRANT
D207174773
   
TX4390275.00
SHERI L MOORE
QUICKSILVER RESOURCES INC
03/28/2007
TARRANT
D207174774
   
TX4390276.00
FRANCISCO MARTINEZ
MARSHALL R YOUNG OIL COMPANY
03/19/2007
TARRANT
D207174776
   
TX4390277.00
JOSE CRUZ MORENO ET UX
MARSHALL R YOUNG OIL COMPANY
04/02/2007
TARRANT
D207174776
   
TX4390278.00
ALLEN C KUEHN
MARSHALL R YOUNG OIL COMPANY
03/19/2007
TARRANT
D207174777
   
TX4390279.00
SHARON BURGESS
MARSHALL R YOUNG OIL COMPANY
03/26/2007
TARRANT
D207174778
   
TX4390280.00
MARION LOUISE WEIK
MARSHALL R YOUNG OIL COMPANY
03/19/2007
TARRANT
D207174779
   
TX4390281.01
SURINA FOSTER
MARSHALL R YOUNG OIL COMPANY
02/22/2007
TARRANT
D207174780
   
TX4390281.02
SAMATHA HOPEWELL
MARSHALL R YOUNG OIL COMPANY
02/22/2007
TARRANT
D207174781
   
TX4390282.00
DAN M GREGG ET UX
MARSHALL R YOUNG OIL COMPANY
02/19/2007
TARRANT
D207174782
   
TX4390283.00
MARGARET MARIE PANKEY
MARSHALL R YOUNG OIL COMPANY
04/04/2007
TARRANT
D207176506
   
TX4390284.00
RUDOLPH VASQUEZ ET UX
MARSHALL R YOUNG OIL COMPANY
04/24/2007
TARRANT
D207176507
   
TX4390286.00
HUBERT SMILEY JR ET UX
MARSHALL R YOUNG OIL COMPANY
05/14/2007
TARRANT
D207176509
   
TX4390287.00
CHRISTOPHER GEE
MARSHALL R YOUNG OIL COMPANY
05/11/2007
TARRANT
D207176510
   
TX4390288.00
JULISSA ESTEVES
MARSHALL R YOUNG OIL COMPANY
05/15/2007
TARRANT
D207176511
   

 
 
Exhibit A-2 – Part I – Page 15

--------------------------------------------------------------------------------

 
 
TX4390289.00
DON VALK
MARSHALL R YOUNG OIL COMPANY
05/24/2007
TARRANT
D207233347
04/10/2009
D209119326
TX4390290.00
DAVID H WILLIAMS SR.
MARSHALL R YOUNG OIL COMPANY
06/10/2007
TARRANT
D207233346
   
TX4390292.00
CHERYL A ROSS
MARSHALL R YOUNG OIL COMPANY
06/19/2007
TARRANT
D207217312
   
TX4390293.00
JAMES LEMONS ET UX
MARSHALL R YOUNG OIL COMPANY
04/30/2007
TARRANT
D207206562
   
TX4390294.00
THOMAS KELL III ET UX
MARSHALL R YOUNG OIL COMPANY
04/30/2007
TARRANT
D207206561
   
TX4390295.00
TARRANT COUNTY HOUSING PAR
MARSHALL R YOUNG OIL COMPANY
06/05/2007
TARRANT
D207206560
   
TX4390296.00
PETER C RAINONE
MARSHALL R YOUNG OIL COMPANY
05/24/2007
TARRANT
D207201497
   
TX4390297.00
ROSE ANN P KORNFELD
MARSHALL R YOUNG OIL COMPANY
05/16/2007
TARRANT
D207201498
   
TX4390298.00
TSHAUNDA DAVIS
MARSHALL R YOUNG OIL COMPANY
05/17/2007
TARRANT
D207197549
   
TX4390299.00
BENNIE LEE HARRIS ET UX
MARSHALL R YOUNG OIL COMPANY
05/21/2007
TARRANT
D207197550
   
TX4390303.00
MARY STEWART
MARSHALL R YOUNG OIL COMPANY
07/03/2007
TARRANT
D207264090
   
TX4390304.00
RUSSELL K C PAHK
MARSHALL R YOUNG OIL COMPANY
06/10/2007
TARRANT
D207264091
   
TX4390305.00
ASSOC IND ELECTRICAL CONTR
MARSHALL R YOUNG OIL COMPANY
06/01/2007
TARRANT
D207264092
   
TX4390306.00
ASSOC IND ELECTRICAL CONTR
MARSHALL R YOUNG OIL COMPANY
04/10/2007
TARRANT
D207264093
   
TX4390307.00
BEN WHITLEY
MARSHALL R YOUNG OIL COMPANY
06/23/2007
TARRANT
D207264094
   
TX4390308.00
PEGGY I KING
MARSHALL R YOUNG OIL COMPANY
06/23/2007
TARRANT
D207264095
   
TX4390309.00
LOU ANN HAMMOND
MARSHALL R YOUNG OIL COMPANY
05/18/2007
TARRANT
D207264097
   
TX4390310.00
GEORGE CASTILLO
MARSHALL R YOUNG OIL COMPANY
03/26/2007
TARRANT
D207264097
   
TX4390311.00
JORGE RODRIQUEZ ET UX
MARSHALL R YOUNG OIL COMPANY
02/23/2007
TARRANT
D207264098
   
TX4390312.00
SHIRLEY TONEY
MARSHALL R YOUNG OIL COMPANY
05/03/2007
TARRANT
D207264099
   
TX4390313.00
CHRISTOPHER VAUGHN
MARSHALL R YOUNG OIL COMPANY
03/19/2007
TARRANT
D207264100
   
TX4390314.00
CHESTER C NORTON
MARSHALL R YOUNG OIL COMPANY
05/21/2007
TARRANT
D207264101
   
TX4390315.00
REBA HICKEY
MARSHALL R YOUNG OIL COMPANY
06/23/2007
TARRANT
D207264102
   

 
 
Exhibit A-2 – Part I – Page 16

--------------------------------------------------------------------------------

 
 
TX4390316.00
BETTY JO SHELTON
MARSHALL R YOUNG OIL COMPANY
06/06/2007
TARRANT
D207264103
   
TX4390317.00
WILLIAM M GRIFFIN ET UX
MARSHALL R YOUNG OIL COMPANY
05/17/2007
TARRANT
D207264104
   
TX4390318.00
GARY R BUSTER ET UX
MARSHALL R YOUNG OIL COMPANY
05/16/2007
TARRANT
D207264105
   
TX4390319.00
VASS'E ENTERPRISES INC
MARSHALL R YOUNG OIL COMPANY
07/11/2007
TARRANT
D207263720
   
TX4390320.00
DEMETRICA WILLIAMS-SMITH
MARSHALL R YOUNG OIL COMPANY
07/11/2007
TARRANT
D207263721
   
TX4390321.00
WILLIE ADAMS
MARSHALL R YOUNG OIL COMPANY
08/02/2007
TARRANT
D207288506
   
TX4390322.00
ROSA M MORENO
MARSHALL R YOUNG OIL COMPANY
07/30/2007
TARRANT
D207293182
   
TX4390323.00
BRAULIO GONZALEZ
MARSHALL R YOUNG OIL COMPANY
07/31/2007
TARRANT
D207293179
   
TX4390324.00
ROBERT EARL BAKER ET UX
MARSHALL R YOUNG OIL COMPANY
07/26/2007
TARRANT
D207293178
   
TX4390325.00
JOSE HECTOR MORENO
MARSHALL R YOUNG OIL COMPANY
07/27/2007
TARRANT
D207293177
   
TX4390326.00
DOROTHY PIKE
MARSHALL R YOUNG OIL COMPANY
07/26/2007
TARRANT
D207293176
   
TX4390327.00
PATEL TRUST
MARSHALL R YOUNG OIL COMPANY
07/30/2007
TARRANT
D207293175
   
TX4390328.00
CASCO PROPERTIES
MARSHALL R YOUNG OIL COMPANY
07/12/2007
TARRANT
D207288508
   
TX4390329.00
COMMUNITY PROPERTIES INC
MARSHALL R YOUNG OIL COMPANY
06/26/2007
TARRANT
D207288507
   
TX4390330.00
MARIA ELENA MORENO
MARSHALL R YOUNG OIL COMPANY
07/26/2007
TARRANT
D207293183
   
TX4390331.00
ROGER LEE HUCKABY ET UX
MARSHALL R YOUNG OIL COMPANY
08/01/2007
TARRANT
D207293181
   
TX4390332.00
ETHEL BOURLAND
MARSHALL R YOUNG OIL COMPANY
08/02/2007
TARRANT
D207293180
   
TX4390333.01
CLEVELAND HARRIS JR
MARSHALL R YOUNG OIL COMPANY
08/13/2007
TARRANT
D207293174
   
TX4390334.00
ST TX 108059
QUICKSILVER RESOURCES INC
07/17/2007
TARRANT
D207310986
   
TX4390335.00
CHRISTOPHER V HANZELKA
MARSHALL R YOUNG OIL COMPANY
08/09/2007
TARRANT
D207325261
   
TX4390336.00
MARIA D TANGUMA
MARSHALL R YOUNG OIL COMPANY
07/30/2007
TARRANT
D207336986
   
TX4390337.00
GUILLERMO GALLEGOS
MARSHALL R YOUNG OIL COMPANY
07/26/2007
TARRANT
D207325260
   
TX4390338.00
RAYMUNDO DELGADO ET UX
MARSHALL R YOUNG OIL COMPANY
08/06/2007
TARRANT
D207325259
   

 
 
Exhibit A-2 – Part I – Page 17

--------------------------------------------------------------------------------

 
 
TX4390339.00
GREGORIO E VARGAS
MARSHALL R YOUNG OIL COMPANY
07/31/2007
TARRANT
D207325258
   
TX4390340.01
ORVILLE GENE GROSS
MARSHALL R YOUNG OIL COMPANY
08/10/2007
TARRANT
D207325264
   
TX4390341.00
ISMAEL MARTINEZ TREJO
MARSHALL R YOUNG OIL COMPANY
08/27/2007
TARRANT
5207325262
   
TX4390342.00
KBW INVESTMENTS LP
MARSHALL R YOUNG OIL COMPANY
08/17/2007
TARRANT
D207336955
   
TX4390343.00
LOLA C VECERA
MARSHALL R YOUNG OIL COMPANY
09/01/2007
TARRANT
D207336954
   
TX4390344.00
ANGELA DILLON
MARSHALL R YOUNG OIL COMPANY
08/16/2007
TARRANT
D207325266
   
TX4390345.00
MARGARET MACKEY
MARSHALL R YOUNG OIL COMPANY
08/01/2007
TARRANT
D207325263
   
TX4390346.00
GUADALUPE HERNANDEZ ET UX
QUICKSILVER RESOURCES INC
08/01/2007
TARRANT
D207325265
   
TX4390347.00
TARRANT COUNTY
QUICKSILVER RESOURCES INC
10/07/2007
TARRANT
D207372463
   
TX4390348.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
01/01/2008
TARRANT
D208008423
   
TX4390349.00
WORTH NATIONAL BANK
MARSHALL R YOUNG OIL COMPANY
09/14/2007
TARRANT
D207361080
07/16/2009
D209209829
TX4390350.00
CLYDE M CLARK ET UX
MARSHALL R YOUNG OIL COMPANY
10/05/2007
TARRANT
D207384415
   
TX4390351.00
BETTY D GRIMES
MARSHALL R YOUNG OIL COMPANY
10/02/2007
TARRANT
D207384416
02/05/2009
D209054496
TX4390352.00
JAMES W GADDY ET UX
MARSHALL R YOUNG OIL COMPANY
10/19/2007
TARRANT
D207384417
   
TX4390353.00
LARRY RIGGAN
MARSHALL R YOUNG OIL COMPANY
11/02/2007
TARRANT
D207409033
01/13/2009
D209066269
TX4390354.00
G & B INVESTMENTS INC
MARSHALL R YOUNG OIL COMPANY
10/05/2007
TARRANT
D207458159
   
TX4390355.00
NORVILLE LEWIS RIGGAN SR
MARSHALL R YOUNG OIL COMPANY
11/12/2007
TARRANT
D207432550
01/13/2009
D209066271
TX4390356.00
JAVIER GARCIA ET UX
MARSHALL R YOUNG OIL COMPANY
09/10/2007
TARRANT
D207432551
   
TX4390357.00
ARMANDO ALTUZAR
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432552
   
TX4390358.00
JERRY BURGESS
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432553
   
TX4390359.01
JAIME K PRATT ET AL
MARSHALL R YOUNG OIL COMPANY
10/17/2007
TARRANT
D207432554
   
TX4390359.02
NATHAN M KIBBLER
MARSHALL R YOUNG OIL COMPANY
10/17/2007
TARRANT
D207432555
   
TX4390360.00
LUPE ORTEGA
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432556
   

 
 
Exhibit A-2 – Part I – Page 18

--------------------------------------------------------------------------------

 
 
TX4390361.00
THEODORE A HUBBLE ET UX
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432557
   
TX4390362.00
BETTY S CUTLER
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432558
   
TX4390363.00
ALFREDO RICO
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207432559
   
TX4390364.00
GUSTAVO MORENO
MARSHALL R YOUNG OIL COMPANY
09/13/2007
TARRANT
D207442236
   
TX4390365.01
AURELIA CORDERO
MARSHALL R YOUNG OIL COMPANY
09/10/2007
TARRANT
D207442237
   
TX4390366.00
CONCEPSION REYES
MARSHALL R YOUNG OIL COMPANY
09/12/2007
TARRANT
D207442238
   
TX4390367.00
A J S INVESTMENTS
MARSHALL R YOUNG OIL COMPANY
09/10/2007
TARRANT
D207442239
   
TX4390368.00
JUDY S TOOLEY
MARSHALL R YOUNG OIL COMPANY
10/15/2007
TARRANT
D207442240
   
TX4390369.00
FRANCISCO J BALDERRAMA JR
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207442241
   
TX4390370.00
LARENCE BIBLE JR
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207442242
   
TX4390371.00
ALTON R WELLS ET UX
MARSHALL R YOUNG OIL COMPANY
10/29/2007
TARRANT
D207442243
   
TX4390372.00
DAN R CANNON ET UX
MARSHALL R YOUNG OIL COMPANY
11/15/2007
TARRANT
D207458158
   
TX4390373.00
ERNEST W THOMAS ET UX
MARSHALL R YOUNG OIL COMPANY
11/14/2007
TARRANT
D207459982
   
TX4390374.00
SUNAKO RICHEY ET VIR
MARSHALL R YOUNG OIL COMPANY
11/14/2007
TARRANT
D207458160
   
TX4390375.00
GARY LYNN COLBURN
MARSHALL R YOUNG OIL COMPANY
11/29/2007
TARRANT
D207459983
   
TX4390376.00
EDWARD J MALONE ET UX
MARSHALL R YOUNG OIL COMPANY
11/30/2007
TARRANT
D207459984
   
TX4390377.00
ARTHUR W ROSSE ET UX
MARSHALL R YOUNG OIL COMPANY
11/12/2007
TARRANT
D207442245
   
TX4390378.00
DORIS E RIGGS
MARSHALL R YOUNG OIL COMPANY
11/12/2007
TARRANT
D207442244
   
TX4390379.00
G W WILLIAMS
MARSHALL R YOUNG OIL COMPANY
12/12/2007
TARRANT
D207459985
   
TX4390380.00
ROBERT W MCCREARY ET UX
MARSHALL R YOUNG OIL COMPANY
09/21/2007
TARRANT
D207459986
   
TX4390381.00
JOHN J KOSLOW ET UX
MARSHALL R YOUNG OIL COMPANY
11/30/2007
TARRANT
D207458155
01/31/2009
D209066272
TX4390382.00
TONY LEROY BLACK
MARSHALL R YOUNG OIL COMPANY
11/30/2007
TARRANT
D207458157
   
TX4390383.00
DORIS MARIE HUNT
MARSHALL R YOUNG OIL COMPANY
12/10/2007
TARRANT
D207458156
   
TX4390384.00
LUMINANT MINERAL DEV CO
QUICKSILVER RESOURCES INC
12/21/2007
TARRANT
D208037639
   

 
 
Exhibit A-2 – Part I – Page 19

--------------------------------------------------------------------------------

 
 
TX4390386.00
LUTHER M PARKERSON ET UX
QUICKSILVER RESOURCES INC
01/31/2008
TARRANT
D208093950
08/05/2009
D209209832
TX4390387.00
PTC PARTNERS LTD
QUICKSILVER RESOURCES INC
01/31/2008
TARRANT
D208093949
   
TX4390388.00
JO ELLEN MATHEWS
QUICKSILVER RESOURCES INC
02/21/2008
TARRANT
D208113675
   
TX4390389.00
SAM L SHUGART AKA SAMMY
QUICKSILVER RESOURCES INC
02/18/2008
TARRANT
D208113672
11/16/2009
D209195610
TX4390390.00
KENNETH MORTON ET UX
QUICKSILVER RESOURCES INC
02/05/2008
TARRANT
D208113671
   
TX4390391.00
JOSE C CARDONA
QUICKSILVER RESOURCES INC
02/11/2008
TARRANT
D208113673
   
TX4390392.00
LANNETTE WOODROW
QUICKSILVER RESOURCES INC
02/26/2008
TARRANT
D208113670
   
TX4390393.00
SUSAN D GOTHARD
QUICKSILVER RESOURCES INC
03/04/2008
TARRANT
D208257910
   
TX4390394.00
CORRAL FENCE CO
QUICKSILVER RESOURCES INC
03/21/2008
TARRANT
D208174274
   
TX4390395.00
CECILIO AYALA-SAENZ ET UX
QUICKSILVER RESOURCES INC
02/21/2008
TARRANT
D208113669
   
TX4390396.00
DANNY WAYNE DUKE
QUICKSILVER RESOURCES INC
04/01/2008
TARRANT
D208116369
   
TX4390397.99
DANNY WAYNE DUKE
QUICKSILVER RESOURCES INC
04/01/2008
TARRANT
D208116368
   
TX4390398.00
MARIO GINGRAS ET UX
QUICKSILVER RESOURCES INC
03/20/2008
TARRANT
D208217684
   
TX4390399.00
PAUL D MITCHELL
QUICKSILVER RESOURCES INC
03/01/2008
TARRANT
D208148796
   
TX4390401.00
BILLY WAYNE LESTER IND & E
QUICKSILVER RESOURCES INC
03/01/2008
TARRANT
D208148797
   
TX4390402.00
GUADALUPE CALDERON
QUICKSILVER RESOURCES INC
03/04/2008
TARRANT
D208148794
   
TX4390403.00
ROBERTO R HINOJOZA ET UX
QUICKSILVER RESOURCES INC
03/01/2008
TARRANT
D208148793
   
TX4390404.00
GUSTAVO MORENO
QUICKSILVER RESOURCES INC
03/01/2008
TARRANT
D208148795
   
TX4390405.00
KEITH A KIDWILL
QUICKSILVER RESOURCES INC
04/18/2008
TARRANT
D208406666
   
TX4390406.00
ROY D JACQUOT JR
QUICKSILVER RESOURCES INC
03/19/2008
TARRANT
D208160570
   
TX4390408.00
LAURA ADAMS KACHEL ETVIR
MARSHALL R YOUNG OIL COMPANY
11/02/2007
TARRANT
D208025359
   
TX4390409.00
ALPHA INDUSTRIES INC
QUICKSILVER RESOURCES INC
03/14/2008
TARRANT
D208174784
   
TX4390410.00
SUREVOID PRODUCTS INC
QUICKSILVER RESOURCES INC
03/03/2008
TARRANT
D208236901
   

 
 
Exhibit A-2 – Part I – Page 20

--------------------------------------------------------------------------------

 
 
TX4390412.00
OAKWOOD BAPTIST CHURCH
QUICKSILVER RESOURCES INC
02/15/2008
TARRANT
208113674
   
TX4390413.00
CHRISTINE ANN SHARP
QUICKSILVER RESOURCES INC
04/23/2008
TARRANT
D208196886
   
TX4390414.00
MARK GOLDSTEIN ET AL
QUICKSILVER RESOURCES INC
05/03/2008
TARRANT
208196889
   
TX4390415.00
ALVIN R HURD
QUICKSILVER RESOURCES INC
04/17/2008
TARRANT
208196887
   
TX4390416.00
NATHANIEL HALL ET UX
QUICKSILVER RESOURCES INC
04/11/2008
TARRANT
208196888
   
TX4390417.00
GARY L MOSS ET UX
QUICKSILVER RESOURCES INC
04/10/2008
TARRANT
208257908
   
TX4390418.00
WILLIAM F RICHARDS ET UX
QUICKSILVER RESOURCES INC
05/14/2008
TARRANT
D208267381
   
TX4390419.00
JAN F EDWARDS
QUICKSILVER RESOURCES INC
06/23/2008
TARRANT
D208267380
   
TX4390420.00
CAPITAL PLUS LTD MCKINNEY
QUICKSILVER RESOURCES INC
05/14/2008
TARRANT
D208267382
   
TX4390421.01
LLOYD C BLAIR
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208256955
   
TX4390422.01
REBEL REALTY INC
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208256953
   
TX4390425.00
ROBERT WILL JONES IND & TR
QUICKSILVER RESOURCES INC
06/20/2008
TARRANT
D208237906
   
TX4390426.00
ELLA FAYE SCARBROUGH
QUICKSILVER RESOURCES INC
04/15/2008
TARRANT
D208267383
   
TX4390427.00
ALMA RODRIGUEZ
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208293789
   
TX4390428.00
IMPERIAL EAGLE INVESTMENTS
QUICKSILVER RESOURCES INC
06/30/2008
TARRANT
D208293788
   
TX4390429.00
JUAN HERNANDEZ
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D210004987
   
TX4390430.00
ENRIQUE L CASAS ET UX
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208293787
   
TX4390431.00
BETTY J DRAGOO
QUICKSILVER RESOURCES INC
07/29/2008
TARRANT
D208378505
   
TX4390433.00
LEWIS WALKER ET UX
QUICKSILVER RESOURCES INC
06/13/2008
TARRANT
D208326303
   
TX4390434.00
LUBERTA FULLILOVE
QUICKSILVER RESOURCES INC
06/13/2008
TARRANT
D208326301
   
TX4390435.00
SAMANTHA MCCOOL
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208326300
   
TX4390436.00
TRULY NOLEN OF AMERICA INC
QUICKSILVER RESOURCES INC
05/13/2008
TARRANT
D208326304
   
TX4390437.00
LARONDA E HICKS
QUICKSILVER RESOURCES INC
05/07/2008
TARRANT
D208326303
   

 
 
Exhibit A-2 – Part I – Page 21

--------------------------------------------------------------------------------

 
 
TX4390505.00
JIMMY R KERSEY ET UX
QUICKSILVER RESOURCES INC
06/30/2008
TARRANT
D208326305
   
TX4390506.00
EDSON A FAGBEMI ESTATE
QUICKSILVER RESOURCES INC
06/24/2008
TARRANT
D208335531
   
TX4390511.00
JULIA A SHAW
QUICKSILVER RESOURCES INC
07/01/2008
TARRANT
D208378507
   
TX4390512.00
CAROLYN M GOIN
QUICKSILVER RESOURCES INC
07/08/2008
TARRANT
D208326307
   
TX4390513.00
JAMES L BRADDEN JR
QUICKSILVER RESOURCES INC
07/07/2008
TARRANT
D208378509
   
TX4390514.00
MARY FOSTER
QUICKSILVER RESOURCES INC
06/26/2008
TARRANT
D208326306
   
TX4390516.00
SHERRY J LAWHON ET VIR
QUICKSILVER RESOURCES INC
07/19/2008
TARRANT
D208347986
02/12/2009
D209058249
TX4390517.00
SHERRY J LAWHON ET VIR
QUICKSILVER RESOURCES INC
07/19/2008
TARRANT
D208378506
06/23/2009
D209169994
TX4390517.00
SHERRY J LAWHON ET VIR
       
02/23/2009
D209058248
TX4390518.00
RICHARD L WATKINS ET UX
QUICKSILVER RESOURCES INC
06/04/2008
TARRANT
D208378508
   
TX4390522.01
BRUCE D BRADHAM ET UX
QUICKSILVER RESOURCES INC
08/29/2008
TARRANT
D208346476
   
TX4390522.02
KENNETH MICHAEL HILL ET UX
QUICKSILVER RESOURCES INC
08/29/2008
TARRANT
D208346477
   
TX4390525.00
DAVID YORK
QUICKSILVER RESOURCES INC
08/11/2008
TARRANT
D208416398
   
TX4390528.00
LEONCIO G AVILA ET UX
QUICKSILVER RESOURCES INC
08/13/2008
TARRANT
D208416393
   
TX4390529.00
VERNA L TAYLOR
QUICKSILVER RESOURCES INC
07/22/2008
TARRANT
D208416397
   
TX4390530.00
LEOPOLDO FRANCO ET UX
QUICKSILVER RESOURCES INC
08/13/2008
TARRANT
D208416396
   
TX4390531.00
LEONCIO G AVILA ET UX
QUICKSILVER RESOURCES INC
08/13/2008
TARRANT
D208416394
   
TX4390532.00
JESSE B AGUIRRE ET UX
QUICKSILVER RESOURCES INC
08/09/2008
TARRANT
D208416401
   
TX4390533.01
JOHN D ALEXANDER
QUICKSILVER RESOURCES INC
07/15/2008
TARRANT
D208416392
   
TX4390533.02
LOU NELL JOYNER
QUICKSILVER RESOURCES INC
07/15/2008
TARRANT
D208416392
   
TX4390533.03
J EARL ALEXANDER JR
QUICKSILVER RESOURCES INC
07/15/2008
TARRANT
D208416390
   
TX4390533.04
EDWARD H ALEXANDER
QUICKSILVER RESOURCES INC
07/15/2008
TARRANT
D208416399
   
TX4390533.05
CHRISTY DAWN WHEELER
QUICKSILVER RESOURCES INC
12/02/2008
TARRANT
D209025877
   
TX4390533.06
DANNY STREBECK
QUICKSILVER RESOURCES INC
12/02/2008
TARRANT
D209025874
   

 
 
Exhibit A-2 – Part I – Page 22

--------------------------------------------------------------------------------

 
 
TX4390533.07
RON STREBECK
QUICKSILVER RESOURCES INC
12/08/2008
TARRANT
D209025876
   
TX4390533.08
RITA HOPKINS ET VIR
QUICKSILVER RESOURCES INC
12/02/2008
TARRANT
D209025875
   
TX4390534.00
TOMMY LEE WRIGHT ET UX
QUICKSILVER RESOURCES INC
09/03/2008
TARRANT
D208416395
   
TX4390535.00
H C S COMPANY
QUICKSILVER RESOURCES INC
10/10/2008
TARRANT
D208426015
   
TX4390537.00
INDEPENDENT UTILITY CONSTR
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208341454
   
TX4390538.00
WILLIAMS PROPERTY COMPANY
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208341453
   
TX4390539.00
DAVID S HUMPHREY
QUICKSILVER RESOURCES INC
08/15/2008
TARRANT
D208336089
   
TX4390540.00
CW ROSS CONSTRUCTION INC
QUICKSILVER RESOURCES INC
08/22/2008
TARRANT
D208336090
   
TX4390541.00
WILLIS A WILLIAMS ET UX
QUICKSILVER RESOURCES INC
08/01/2008
TARRANT
D208416404
   
TX4390542.00
ANDRES SOTO ET UX
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208416402
   
TX4390543.00
NELL MOORES
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208416403
   
TX4390544.00
LINDA THRELKELD
QUICKSILVER RESOURCES INC
08/13/2008
TARRANT
D208416400
   
TX4390545.00
SHRINERS HOSPITALS
QUICKSILVER RESOURCES INC
06/27/2008
TARRANT
D208310231
03/25/2010
D210079051
TX4390547.99
HENRY KEVIN GODI
QUICKSILVER RESOURCES INC
07/30/2008
TARRANT
D208302256
   
TX4390549.00
DC VANDERVOORT ET UX
QUICKSILVER RESOURCES INC
09/27/2008
TARRANT
D208416415
   
TX4390550.00
DANNY B BLACKWELL ET UX
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208416409
   
TX4390551.00
SOUTH CENTRAL INDUSTRIAL P
QUICKSILVER RESOURCES INC
08/12/2008
TARRANT
D208416406
   
TX4390552.00
DARRELL THOMPSON ET AL
QUICKSILVER RESOURCES INC
08/26/2008
TARRANT
D208416407
   
TX4390553.00
GEORGIA MAE BENNETT
QUICKSILVER RESOURCES INC
08/11/2008
TARRANT
D208416408
   
TX4390554.00
OLIN W GIBBINS
QUICKSILVER RESOURCES INC
10/15/2008
TARRANT
D208447926
   
TX4390555.00
KEITH A KIDWILL
QUICKSILVER RESOURCES INC
10/15/2008
TARRANT
D209168067
   
TX4390556.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
01/06/2009
TARRANT
D209011528
   
TX4390557.00
PATRICIA ANN SINGLETON
QUICKSILVER RESOURCES INC
08/31/2008
TARRANT
D208416414
   

 
 
Exhibit A-2 – Part I – Page 23

--------------------------------------------------------------------------------

 
 
TX4390558.00
MIKE GUENTHER ET UX
QUICKSILVER RESOURCES INC
08/31/2008
TARRANT
D208416412
   
TX4390561.00
ONE AMELIA PARC LP
QUICKSILVER RESOURCES INC
08/14/2008
TARRANT
D208464759
   
TX4390562.00
ONE VILLAGE CREEK LP
QUICKSILVER RESOURCES INC
08/14/2008
TARRANT
D208464761
   
TX4390589.00
ELI VILLANUEVA
QUICKSILVER RESOURCES INC
09/10/2008
TARRANT
D208416417
   
TX4390590.00
LINDA KAY HOWARD
QUICKSILVER RESOURCES INC
09/22/2008
TARRANT
D208416418
   
TX4390591.00
METRO BUILDERS BY ANTANGA
QUICKSILVER RESOURCES INC
09/12/2008
TARRANT
D208416386
   
TX4390592.00
JAMES H AKINS
QUICKSILVER RESOURCES INC
09/16/2008
TARRANT
D208416416
   
TX4390593.00
JOSE ERIK MUNOZ
QUICKSILVER RESOURCES INC
09/11/2008
TARRANT
D208416410
   
TX4390595.00
WANDA HALL AKA WANDA NAOMI
QUICKSILVER RESOURCES INC
09/02/2008
TARRANT
D208416413
   
TX4390596.00
MARK BARNES ET UX
QUICKSILVER RESOURCES INC
09/02/2008
TARRANT
D208416411
   
TX4390598.00
CAROLYN SPENCER
QUICKSILVER RESOURCES INC
08/27/2008
TARRANT
D208411704
   
TX4390677.00
JIMMY EARL REED ET UX
QUICKSILVER RESOURCES INC
09/04/2008
TARRANT
D208464757
   
TX4390728.00
GRACIE CAUGHRON BARNES
QUICKSILVER RESOURCES INC
09/01/2008
TARRANT
D208411703
   
TX4390729.00
J REYES MORENO ET UX
QUICKSILVER RESOURCES INC
09/30/2008
TARRANT
D208464758
   
TX4390730.00
GARY D WINBERRY
QUICKSILVER RESOURCES INC
10/14/2008
TARRANT
D208464756
   
TX4390731.00
WOODHAVEN CUSTOM HOMES LLC
QUICKSILVER RESOURCES INC
10/30/2008
TARRANT
D208429988
03/05/2009
D209082159
TX4390732.00
WATERVIEW ESTATES LP
QUICKSILVER RESOURCES INC
11/07/2008
TARRANT
D208429989
   
TX4390733.00
VIRGINIA KIMBRO ET AL
CARRIZO OIL & GAS INC
07/22/2004
TARRANT
D204250875
   
TX4390759.00
MARTIN S MOORE ET UX
QUICKSILVER RESOURCES INC
10/24/2008
TARRANT
D208422773
   
TX4390760.00
MARTIN S MOORE ET UX
QUICKSILVER RESOURCES INC
10/24/2008
TARRANT
D208422774
   
TX4390761.00
PAUL GREGORY JOEL
QUICKSILVER RESOURCES INC
09/14/2008
TARRANT
D208422772
   
TX4390762.01
KATHERINE MAGAR
QUICKSILVER RESOURCES INC
09/16/2008
TARRANT
D208411702
   
TX4390762.02
JOHN F GOSS ET UX
QUICKSILVER RESOURCES INC
09/16/2008
TARRANT
D208411701
   
TX4390764.00
OLUSEGUN ADENUGA ET UX
QUICKSILVER RESOURCES INC
10/31/2008
TARRANT
D208464760
   

 
 
Exhibit A-2 – Part I – Page 24

--------------------------------------------------------------------------------

 
 
TX4390785.00
WILLIAM A RAGSDILL ET UX
QUICKSILVER RESOURCES INC
09/15/2008
TARRANT
D208464762
   
TX4390792.00
GOLDIE GINIGEME
QUICKSILVER RESOURCES INC
10/01/2008
TARRANT
D209029813
   
TX4390794.00
DENNIS PRATT
QUICKSILVER RESOURCES INC
11/16/2008
TARRANT
D208464763
   
TX4390795.00
FRANCISCO J OLGUIN ET UX
QUICKSILVER RESOURCES INC
10/17/2008
TARRANT
D208464766
   
TX4390796.00
LAWRENCE CARLIS ET UX
QUICKSILVER RESOURCES INC
10/06/2008
TARRANT
D208464765
   
TX4390797.00
NELDA TOMLIN MCCASLIN
QUICKSILVER RESOURCES INC
10/27/2008
TARRANT
D209029822
   
TX4390798.00
COLE GUTIERREZ AKA LAWRENC
QUICKSILVER RESOURCES INC
10/12/2008
TARRANT
D208464764
   
TX4390799.00
PISCATUR PROPERTIES LLC
QUICKSILVER RESOURCES INC
10/03/2008
TARRANT
D208464767
   
TX4390802.00
MARY LOUISE FENN
QUICKSILVER RESOURCES INC
11/16/2008
TARRANT
D209029818
   
TX4390803.00
PAUL L THOMPSON
QUICKSILVER RESOURCES INC
11/22/2008
TARRANT
D209029817
   
TX4390804.00
JAMES MATTHEW BURSON
QUICKSILVER RESOURCES INC
10/17/2008
TARRANT
D209029815
   
TX4390805.00
MIKE HONEYCUTT
QUICKSILVER RESOURCES INC
11/15/2008
TARRANT
D209029819
   
TX4390806.00
HERMAS VENTURA JR
QUICKSILVER RESOURCES INC
11/03/2008
TARRANT
D209029816
   
TX4390808.00
ST TX  109585
QUICKSILVER RESOURCES INC
12/16/2008
TARRANT
D209004253
   
TX4390809.00
ST TX 109584
QUICKSILVER RESOURCES INC
12/16/2008
TARRANT
D209004252
   
TX4390811.00
FBL ASSOCIATES LLC MCINTYR
QUICKSILVER RESOURCES INC
11/25/2008
TARRANT
D209029820
   
TX4390812.00
FULL GOSPEL TABERNACLE
QUICKSILVER RESOURCES INC
10/28/2008
TARRANT
D209029810
   
TX4390813.00
AUGUSTIN TELLEZ ET UX
QUICKSILVER RESOURCES INC
12/02/2008
TARRANT
D209029821
   
TX4390814.00
CHARLIE M CARROLL
QUICKSILVER RESOURCES INC
10/22/2008
TARRANT
D209029809
   
TX4390815.00
NGOC D BUI ET UX
QUICKSILVER RESOURCES INC
10/22/2008
TARRANT
D209029808
   
TX4390816.00
HARRY W HEPNER ET UX
QUICKSILVER RESOURCES INC
10/29/2008
TARRANT
D209029811
   
TX4390819.00
MELINDA T FULLER
QUICKSILVER RESOURCES INC
09/26/2008
TARRANT
D209029812
   
TX4390820.00
JUDY ANN TATUM ET VIR
QUICKSILVER RESOURCES INC
12/02/2008
TARRANT
D209029814
   

 
 
Exhibit A-2 – Part I – Page 25

--------------------------------------------------------------------------------

 
 
TX4390821.00
RONNIE J JACKSON
QUICKSILVER RESOURCES INC
11/12/2008
TARRANT
D209045301
   
TX4390822.00
SERAFIN T POZOS ET UX
QUICKSILVER RESOURCES INC
11/16/2008
TARRANT
D209045300
   
TX4390823.00
JAMES W GADDY ET UX
QUICKSILVER RESOURCES INC
11/24/2008
TARRANT
D209045298
   
TX4390824.00
EULOGIO POZOS ET UX
QUICKSILVER RESOURCES INC
11/16/2008
TARRANT
D209045299
   
TX4390829.00
WAN-HENG WANG ET UX
QUICKSILVER RESOURCES INC
10/30/2008
TARRANT
D209028326
   
TX4390830.00
MICHAEL A FOSTER
QUICKSILVER RESOURCES INC
12/05/2008
TARRANT
D209028324
   
TX4390831.00
LAN VO TRAN
QUICKSILVER RESOURCES INC
10/29/2008
TARRANT
D209028327
   
TX4390832.00
OLLIE L FERRELL ET VIR
QUICKSILVER RESOURCES INC
11/11/2008
TARRANT
D209025872
   
TX4390833.00
ROBERTO REYNA ET UX
QUICKSILVER RESOURCES INC
11/17/2008
TARRANT
D209025873
   
TX4390834.00
ROSE TRUONG
QUICKSILVER RESOURCES INC
11/19/2008
TARRANT
D209025878
   
TX4390835.00
LONG PHAM ET UX
QUICKSILVER RESOURCES INC
11/24/2008
TARRANT
D209025871
   
TX4390836.00
JUNJIE YANG ET UX
QUICKSILVER RESOURCES INC
10/31/2008
TARRANT
D209025870
   
TX4390837.00
JULIE TRUONG
QUICKSILVER RESOURCES INC
11/16/2008
TARRANT
D209025869
   
TX4390838.00
US AFFILIATES INC
QUICKSILVER RESOURCES INC
12/19/2008
TARRANT
D209038066
   
TX4390839.00
CHARLES L EXLEY
QUICKSILVER RESOURCES INC
12/18/2008
TARRANT
D209038065
   
TX4390840.00
SILVERSAGE LTD
QUICKSILVER RESOURCES INC
12/23/2008
TARRANT
D209038064
   
TX4390842.00
THE OAKRIDGE SCHOOL INC
DALE PROPERTY RESO LLC
11/16/2005
TARRANT
D206068688
   
TX4390843.00
ROSE PITTMAN
QUICKSILVER RESOURCES INC
10/08/2008
TARRANT
D209045304
   
TX4390844.00
JOHN W NETHERLAND CO-TRSTE
QUICKSILVER RESOURCES INC
10/08/2008
TARRANT
D209045302
   
TX4390845.00
VIRGINIA ELLIOTT
QUICKSILVER RESOURCES INC
01/14/2009
TARRANT
D209045303
   
TX4390853.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
02/26/2009
TARRANT
D209071940
09/16/2009
D209260712
TX4390854.00
TRUCK TRAILER SERVICES INC
QUICKSILVER RESOURCES INC
02/26/2009
TARRANT
D209082158
   
TX4390855.00
STEPHEN STOUS ET UX
QUICKSILVER RESOURCES INC
11/12/2008
TARRANT
D209066270
   

 
 
Exhibit A-2 – Part I – Page 26

--------------------------------------------------------------------------------

 
 
TX4390856.00
MARK L YEANDLE ET UX
MARSHALL R YOUNG OIL COMPANY
05/20/2005
TARRANT
D205225629
   
TX4390857.00
CHRISTOPHER J HARDEY ET UX
QUICKSILVER RESOURCES INC
02/21/2009
TARRANT
D209073699
   
TX4390858.00
WENJU WENG ET VIR
QUICKSILVER RESOURCES INC
02/10/2009
TARRANT
D209073697
   
TX4390859.00
JEREMIAH H JOHNSON ET UX
QUICKSILVER RESOURCES INC
11/23/2008
TARRANT
D209073698
   
TX4390860.00
PLANTATION PROPERTIES LTD
QUICKSILVER RESOURCES INC
03/04/2009
TARRANT
D209082157
   
TX4390861.00
LEWIS BULL CORPORATION
QUICKSILVER RESOURCES INC
02/19/2009
TARRANT
D209082156
   
TX4390862.00
ARNOLD ANCHONDO SR ET AL
QUICKSILVER RESOURCES INC
03/02/2009
TARRANT
D209119324
   
TX4390863.00
MICHAEL PHILLIPS
QUICKSILVER RESOURCES INC
03/16/2009
TARRANT
D209088815
   
TX4390864.00
JORGE HERNANDEZ ET UX
QUICKSILVER RESOURCES INC
02/28/2009
TARRANT
D209093865
   
TX4390865.00
MERRILL A NELSON ET UX
QUICKSILVER RESOURCES INC
03/25/2009
TARRANT
D209093866
   
TX4390866.00
KYLE EQUITIES LP
QUICKSILVER RESOURCES INC
03/25/2009
TARRANT
D209168074
   
TX4390868.00
SOUTH LOOP 820 LP
QUICKSILVER RESOURCES INC
05/29/2009
TARRANT
D209168071
   
TX4390869.00
MOSSON LP
QUICKSILVER RESOURCES INC
05/29/2009
TARRANT
D209168075
   
TX4390870.00
RSC EQUITIES LLC
QUICKSILVER RESOURCES INC
05/29/2009
TARRANT
D209168073
   
TX4390879.00
CINDY D KAPPEL
QUICKSILVER RESOURCES INC
02/12/2009
TARRANT
D209109105
   
TX4390880.00
JIMMY R KERSEY ET UX
QUICKSILVER RESOURCES INC
02/04/2009
TARRANT
D209109107
   
TX4390881.00
DJK INC
QUICKSILVER RESOURCES INC
04/03/2009
TARRANT
D209109104
09/10/2009
D209250038
TX4390882.00
TAMMIE Y DOUGLAS
QUICKSILVER RESOURCES INC
03/26/2009
TARRANT
D209109106
   
TX4390884.01
MARTHA ABERNATHY ET VIR
QUICKSILVER RESOURCES INC
03/28/2009
TARRANT
D209109108
   
TX4390884.02
BRENDA KILLINGSWORTH
QUICKSILVER RESOURCES INC
03/28/2009
TARRANT
D209109109
   
TX4390885.00
TASH INC
QUICKSILVER RESOURCES INC
04/02/2009
TARRANT
D209111974
   
TX4390886.00
DANNY EADES ET UX
QUICKSILVER RESOURCES INC
04/09/2009
TARRANT
D209109110
   
TX4390888.00
JEWELL LANDERS JR ET UX
QUICKSILVER RESOURCES INC
05/11/2009
TARRANT
D209134575
   
TX4390889.00
ST TX 110047
QUICKSILVER RESOURCES INC
04/07/2009
TARRANT
D209111987
   

 
 
Exhibit A-2 – Part I – Page 27

--------------------------------------------------------------------------------

 
 
TX4390890.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
05/01/2009
TARRANT
D209128790
   
TX4390891.01
CHARLENE HIGH ET VIR
QUICKSILVER RESOURCES INC
03/28/2009
TARRANT
D209125156
   
TX4390891.02
ANTHONY MARTINEZ
QUICKSILVER RESOURCES INC
03/28/2009
TARRANT
D209125155
   
TX4390891.03
CONNIE SIMMONS ET VIR
QUICKSILVER RESOURCES INC
03/25/2009
TARRANT
D209125157
   
TX4390891.04
STEVEN W PITTMAN ET UX
QUICKSILVER RESOURCES INC
03/28/2009
TARRANT
D209125158
   
TX4390891.05
ROSE PITTMAN
QUICKSILVER RESOURCES INC
04/20/2009
TARRANT
D209119323
   
TX4390892.00
KEVIN MUHAMMAD
QUICKSILVER RESOURCES INC
03/18/2009
TARRANT
D209125161
   
TX4390893.00
RICHARD L MOORE
QUICKSILVER RESOURCES INC
03/04/2009
TARRANT
D209125160
   
TX4390894.00
MILTON M BARROW
QUICKSILVER RESOURCES INC
03/02/2009
TARRANT
D209125159
   
TX4390895.00
EASTLAND REAL ESTATE INV
QUICKSILVER RESOURCES INC
03/23/2009
TARRANT
D209127371
   
TX4390896.00
ROBERT WARD WILLIAMS
QUICKSILVER RESOURCES INC
04/14/2009
TARRANT
D209127370
   
TX4390897.00
ELIJAH RAGIRA ET UX
QUICKSILVER RESOURCES INC
04/22/2009
TARRANT
D209134574
   
TX4390898.00
ROSALIA CERVANTES
QUICKSILVER RESOURCES INC
04/10/2009
TARRANT
D209136881
   
TX4390899.00
JAMES TUCKER ET UX
QUICKSILVER RESOURCES INC
03/16/2009
TARRANT
D209136882
   
TX4390903.00
RAYMOND LESLIE WHALEY SR
QUICKSILVER RESOURCES INC
05/14/2009
TARRANT
D209140939
   
TX4390904.00
JUDY G WILLIAMS HILL
QUICKSILVER RESOURCES INC
03/18/2009
TARRANT
D209140940
   
TX4390905.00
JAIME MORQUECHO
QUICKSILVER RESOURCES INC
02/19/2009
TARRANT
D209145771
   
TX4390907.00
VERDE MONTE 32 PARTNERS
QUICKSILVER RESOURCES INC
04/21/2009
TARRANT
D209159511
   
TX4390908.00
PAUL F HEALY ET UX
QUICKSILVER RESOURCES INC
06/02/2009
TARRANT
D209159512
   
TX4390909.00
SUSAN R SMITH ET VIR
QUICKSILVER RESOURCES INC
05/28/2009
TARRANT
D209159510
   
TX4390910.00
DERRICK POWELL
QUICKSILVER RESOURCES INC
03/04/2009
TARRANT
D209154624
   
TX4390911.00
ANDREW JUSTIN FULENCHEK ET
QUICKSILVER RESOURCES INC
05/18/2009
TARRANT
D209154619
   
TX4390912.00
MUGEER OMAR ET UX
QUICKSILVER RESOURCES INC
05/06/2009
TARRANT
D209154621
   

 
 
Exhibit A-2 – Part I – Page 28

--------------------------------------------------------------------------------

 
 
TX4390913.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
06/16/2009
TARRANT
D209166519
   
TX4390914.00
ROBERT MITCHELL ET UX
QUICKSILVER RESOURCES INC
03/16/2009
TARRANT
D209166517
   
TX4390915.00
JAMES R BROWN
QUICKSILVER RESOURCES INC
03/02/2009
TARRANT
D209166518
   
TX4390917.01
DIANA WILDRIX ET VIR
QUICKSILVER RESOURCES INC
05/05/2009
TARRANT
D209175670
   
TX4390917.02
DAVID PARKER
QUICKSILVER RESOURCES INC
05/05/2009
TARRANT
D209175668
   
TX4390917.03
DEBRA S PARKER
QUICKSILVER RESOURCES INC
05/05/2009
TARRANT
D209175669
   
TX4390918.00
CLARANCE JAMES JOHNSON JR
QUICKSILVER RESOURCES INC
06/01/2009
TARRANT
D209181171
   
TX4390919.00
CITY OF FORT WORTH
QUICKSILVER RESOURCES INC
06/25/2009
TARRANT
D209188093
   
TX4390922.00
RUSTEM GASHI ET UX
QUICKSILVER RESOURCES INC
06/18/2009
TARRANT
D209195609
   
TX4390924.01
JUNENE JOHNSON
QUICKSILVER RESOURCES INC
06/22/2009
TARRANT
D209209830
   
TX4390925.00
ALEXANDER ALFARO ET UX
QUICKSILVER RESOURCES INC
07/09/2009
TARRANT
D209209831
   
TX4390927.00
JOHNSON PROPERTIES LLC
QUICKSILVER RESOURCES INC
07/21/2009
TARRANT
D209222177
   
TX4390936.00
SCOTT HENSEL
QUICKSILVER RESOURCES INC
07/21/2009
TARRANT
D209220526
   
TX4390940.00
ARCTX MINERALS LLC
MARSHALL R YOUNG OIL COMPANY & QRI
09/04/2009
TARRANT
D209242224
   
TX4390952.00
ARCTX MINERALS LLC
MARSHALL R YOUNG OIL COMPANY & QRI
10/29/2009
TARRANT
D209295177
   
TX4391015.55
VIVENNE BOSWELL WILLIAMS ET AL
MARSHALL R
YOUNG OIL
CO.
09/15/2006
TARRANT
D206293522
   

 
 
Exhibit A-2 – Part I – Page 29

--------------------------------------------------------------------------------

 
 
Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
PROPERTY SCHEDULE
 
II.  PART II:
 
 
WELL NAME
WORKING INTEREST
NET REVENUE INTEREST
820 MARTIN DEVELOPMENT 1H
25.00000000
18.735980000
820 MARTIN DEVELOPMENT 2H
25.00000000
18.735980000
820 MARTIN DEVELOPMENT 3H
25.00000000
18.735980000
820 MARTIN DEVELOPMENT 4H
25.00000000
18.735980000
820 MARTIN DEVELOPMENT 5H
25.00000000
18.735980000
820 MARTIN DEVELOPMENT 6H
25.00000000
18.735980000
BOSWELL 10H
25.00000000
18.739444000
BOSWELL 11H
25.00000000
18.739444000
BOSWELL 1H
25.00000000
18.739444000
BOSWELL 2H
25.00000000
18.739444000
BOSWELL 3H
25.00000000
18.739444000
BOSWELL 4H
25.00000000
18.739444000
BOSWELL 5H
25.00000000
18.739444000
BOSWELL 7H
25.00000000
18.739444000
BOSWELL 8H
25.00000000
18.739444000
BOSWELL 9H
25.00000000
18.739444000
DUKE 1H
25.00000000
18.466374667
EXELON NORTH 13H
25.00000000
18.200094000
EXELON NORTH 15H
25.00000000
18.200094000
EXELON NORTH 17H
25.00000000
18.200094000
EXELON NORTH 19H
25.00000000
18.200094000
EXELON NORTH 1H
25.00000000
18.200094000
EXELON NORTH 21H
25.00000000
18.200094000
EXELON NORTH 2H
25.00000000
18.200094000
EXELON NORTH 3H
25.00000000
18.200094000
EXELON NORTH 4H
25.00000000
18.200094000
OLCOTT NORTH A 1H
25.00000000
18.638055000
OLCOTT NORTH A 2H
25.00000000
18.638055000
OLCOTT NORTH A 3H
25.00000000
18.638055000
OLCOTT NORTH A 4H
25.00000000
18.638055000
OLCOTT SOUTH 1H
25.00000000
18.750000000
OLCOTT SOUTH 2H
25.00000000
18.750000000
OLCOTT SOUTH 3H
25.00000000
18.750000000
OLCOTT SOUTH 4H
25.00000000
18.750000000
OLCOTT SOUTH 5H
25.00000000
18.750000000
OLCOTT SOUTH 6H
25.00000000
18.750000000
OLCOTT SOUTH 7H
25.00000000
18.750000000
OLCOTT SOUTH 8H
25.00000000
18.750000000

 
 
Exhibit A-2 – Part II – Page 1

--------------------------------------------------------------------------------

 
 
 
WELL NAME
WORKING INTEREST
NET REVENUE INTEREST
SOUTH LOOP 820 WELL #1H
25.00000000
18.488725000
BOSWELL 12H
25.00000000
18.739444000
BOSWELL 13H
25.00000000
18.739444000
BOSWELL 14H
25.00000000
18.739444000
BOSWELL 6H
25.00000000
18.739444000
CITY OF ARLINGTON 10H
25.00000000
17.828427000
CITY OF ARLINGTON 12H
25.00000000
17.828427000
CITY OF ARLINGTON 14H
25.00000000
17.828427000
CITY OF ARLINGTON 3H
25.00000000
17.828427000
CITY OF ARLINGTON 4H
25.00000000
17.828427000
CITY OF ARLINGTON 6H
25.00000000
17.828427000
CITY OF ARLINGTON 8H
25.00000000
17.828427000
EXELON NORTH 10H
25.00000000
18.200094000
EXELON NORTH 12H
25.00000000
18.200094000
EXELON NORTH 5H
25.00000000
18.200094000
EXELON NORTH 6H
25.00000000
18.200094000
EXELON NORTH 8H
25.00000000
18.200094000
EXELON SOUTH 10H
25.00000000
17.876199667
EXELON SOUTH 11H
25.00000000
17.876199667
EXELON SOUTH 12H
25.00000000
17.876199667
EXELON SOUTH 1H
25.00000000
17.876199667
EXELON SOUTH 2H
25.00000000
17.876199667
EXELON SOUTH 3H
25.00000000
17.876199667
EXELON SOUTH 4H
25.00000000
17.876199667
EXELON SOUTH 5H
25.00000000
17.876199667
EXELON SOUTH 6H
25.00000000
17.876199667
EXELON SOUTH 7H
25.00000000
17.876199667
EXELON SOUTH 8H
25.00000000
17.876199667
EXELON SOUTH 9H
25.00000000
17.876199667
LAWHON SOUTH UNIT 10H
21.36296425
16.022230000
LAWHON SOUTH UNIT 11H
21.36296425
16.022230000
LAWHON SOUTH UNIT 12H
21.36296425
16.022230000
LAWHON SOUTH UNIT 13H
21.36296425
16.022230000
LAWHON SOUTH UNIT 1H
21.36296425
16.022230000
LAWHON SOUTH UNIT 2H
21.36296425
16.022230000
LAWHON SOUTH UNIT 5H
21.36296425
15.772223000
LAWHON SOUTH UNIT 7H
21.36296425
15.772223000
MATLOCK 2H
1.01160767
0.733415667
MOORE UNIT 1H
0.66049900
0.478861667
MOORE UNIT 2H
0.66049900
0.478861667
MOORE UNIT 3H
0.66049900
0.478861667
MOORE UNIT 4H
0.66049900
0.478861667
MOORE UNIT 5H
0.66049900
0.478861667
MOORE UNIT 6H
0.66049900
0.478861667
OLCOTT NORTH A 10H
25.00000000
18.638055000
OLCOTT NORTH A 11H
25.00000000
18.638055000
OLCOTT NORTH A 12H
25.00000000
18.638055000
OLCOTT NORTH A 5H
25.00000000
18.638055000

 
 
Exhibit A-2 – Part II – Page 2

--------------------------------------------------------------------------------

 
 
 
WELL NAME
WORKING INTEREST
NET REVENUE INTEREST
OLCOTT NORTH A 6H
25.00000000
18.638055000
OLCOTT NORTH A 7H
25.00000000
18.638055000
OLCOTT NORTH A 8H
25.00000000
18.638055000
OLCOTT NORTH A 9H
25.00000000
18.638055000
OLCOTT SOUTH 10H
25.00000000
18.750000000
OLCOTT SOUTH 9H
25.00000000
18.750000000
SOUTH LOOP 820 WELL 1H (FUTURE STAGES)
25.00000000
18.488725000
WHIZ-Q EAST UNIT 10H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 11H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 12H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 1H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 2H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 5H
24.71748700
17.858694667
820 MARTIN EAST UNIT 2H
25.00000000
17.570000000
820 MARTIN EAST UNIT 3H
25.00000000
17.570000000
820 MARTIN EAST UNIT 4H
25.00000000
17.570000000
820 MARTIN EAST UNIT 5H
25.00000000
17.570000000
820 MARTIN EAST UNIT 6H
25.00000000
17.570000000
BLAIR EAST UNIT 1H
25.00000000
18.258486000
BLAIR EAST UNIT 2H
25.00000000
18.258486000
BLAIR EAST UNIT 3H
25.00000000
18.258486000
BLAIR EAST UNIT 4H
25.00000000
18.258486000
DUKE 2H
25.00000000
18.466374667
DUKE 3H
25.00000000
18.466374667
DUKE 4H
25.00000000
18.466374667
DUKE 5H
25.00000000
18.466374667
DUKE 6H
25.00000000
18.466374667
DUKE 7H
25.00000000
18.466374667
SOUTH LOOP 820 PAD WELL #2H
25.00000000
18.488725000
SOUTH LOOP 820 PAD WELL #3
25.00000000
18.488725000
SOUTH LOOP 820 PAD WELL #4H
25.00000000
18.488725000
WHIZ-Q EAST UNIT 3H
24.71748700
17.858694667
WHIZ-Q EAST UNIT 4H
24.71748700
17.858694667
LAWHON WEST UNIT 1H
23.75000000
17.218750000
LAWHON WEST UNIT 2H
23.75000000
17.218750000
LAWHON WEST UNIT 3H
23.75000000
17.218750000
LAWHON WEST UNIT 4H
23.75000000
17.218750000
LAWHON WEST UNIT 5H
23.75000000
17.218750000
LAWHON WEST UNIT 6H
23.75000000
17.218750000
WHIZ-Q WEST UNIT 1H
14.13950200
10.604626500
WHIZ-Q WEST UNIT 2H
14.13950200
10.604626500
WHIZ-Q WEST UNIT 3H
14.13950200
10.604626500
WHIZ-Q WEST UNIT 4H
14.13950200
10.604626500
WHIZ-Q WEST UNIT 5H
14.13950200
10.604626500
WHIZ-Q WEST UNIT 6H
14.13950200
10.604626500

 
 
Exhibit A-2 – Part II – Page 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1(d)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”


SELLER’S CONFLICTS OR VIOLATIONS
 
(1)  
Restated Deed of Trust and Security Agreement dated November 26, 2008, recorded
as Instrument D208448677, Official Public Records, Tarrant County, Texas,
executed by Marshall R. Young Oil Co. and William K. Young, in favor of Texas
Capital Bank, N.A.

 
(2)  
Deed of Trust and Security Agreement dated October 19, 2006, recorded as
Instrument D206337747, Official Public Records, Tarrant County, Texas, executed
by Marshall R. Young Oil Co. and William K. Young, in favor of Texas Capital
Bank, N.A.

 
 
Schedule 4.1(d)

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1(e)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”


SELLER’S CONSENTS


None
 
 
Schedule 4.1(e)

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1(f)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”

TRANSFER REQUIREMENTS
 
I.  PART I - CONSENTS


QRI File No
Lease Name
Lse Dated
Recorded - County
Recorded Document #
Amendment Dated
Amendment Recorded
TX4390002.01
MICHAEL C OLCOTT
03/25/2005
TARRANT
D205143296
   
TX4390002.02
MARY SUSAN OLCOTT
06/20/2005
TARRANT
D205177448
   
TX4390002.03
OLCOTT TRUSTS FROST BK TR
09/15/2005
TARRANT
D205281911
   
TX4390005.00
S L SIBERT COMPANY INC
05/12/2005
TARRANT
D205163412
   
TX4390017.00
820/MARTIN DEVELOPMENT LP
04/14/2005
TARRANT
D205112088
   
TX4390021.00
VIVIENNE B WILLIAMS ET AL
07/01/2005
TARRANT
D205255638
   
TX4390027.03
WEB MADDOX TRUST
09/20/2005
TARRANT
D205281913
   
TX4390027.29
F CHRIS FARKAS TRUST
12/19/2007
TARRANT
D208001564
   
TX4390091.00
W H GROVE ESTATE
09/20/2005
TARRANT
D205281915
   
TX4390129.00
LOUIS LAND COMPANY LTD
05/27/2005
TARRANT
D205220500
12/08/2009
D209333771
TX4390156.00
CITY OF ARLINGTON
10/18/2006
TARRANT
D206329299
Effective 10/18/2006
D208464020
TX4390182.00
303 JOINT VENTURE
11/15/2006
TARRANT
D206362872
   
TX4390217.00
CALEAST NAT TEXAS LP
08/01/2006
TARRANT
D206402249
   
TX4390267.00
EXELON PEAKER DEV LLP
06/08/2007
TARRANT
D207204341
   
TX4390347.00
TARRANT COUNTY
10/07/2007
TARRANT
D207372463
   
TX4390348.00
CITY OF FORT WORTH
01/01/2008
TARRANT
D208008423
   
TX4390556.00
CITY OF FORT WORTH
01/06/2009
TARRANT
D209011528
   
TX4390842.00
THE OAKRIDGE SCHOOL INC
11/16/2005
TARRANT
D206068688
   
TX4390890.00
CITY OF FORT WORTH
05/01/2009
TARRANT
D209128790
   
TX4390919.00
CITY OF FORT WORTH
06/25/2009
TARRANT
D209188093
   

 
 
Schedule 4.1(f) – Page 1

--------------------------------------------------------------------------------

 
 
II.  PART II - NOTICES
 
QRI File No
Lease Name
Lse Dated
Recorded - County
Recorded Document #
Amendment Dated
Amendment Recorded
TX4390021.00
VIVIENNE B WILLIAMS ET AL
07/01/2005
TARRANT
D205255638
   
TX4390091.00
W H GROVE ESTATE
09/20/2005
TARRANT
D205281915
   
TX4390334.00
ST TX 108059
07/17/2007
TARRANT
D207310986
   
TX4390545.00
SHRINERS HOSPITALS
06/27/2008
TARRANT
D208310231
03/25/2010
D210079051
TX4390347.00
TARRANT COUNTY
10/07/2007
TARRANT
D207372463
   
TX4390396.00
DANNY WAYNE DUKE
04/01/2008
TARRANT
D208116369
   
TX4390808.00
ST TX  109585
12/16/2008
TARRANT
D209004253
   
TX4390809.00
ST TX 109584
12/16/2008
TARRANT
D209004252
   
TX4390853.00
CITY OF FORT WORTH
02/26/2009
TARRANT
D209071940
09/16/2009
D209260712
TX4390889.00
ST TX 110047
04/07/2009
TARRANT
D209111987
   
TX4390890.00
CITY OF FORT WORTH
05/01/2009
TARRANT
D209128790
   
TX4390913.00
CITY OF FORT WORTH
06/16/2009
TARRANT
D209166519
   
TX4390919.00
CITY OF FORT WORTH
06/25/2009
TARRANT
D209188093
   

 
 
Schedule 4.1(f) – Page 2

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1(i)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 

CERTAIN CONTRACTS AND AGREEMENTS
 
 
1.
Service Agreement Confirmation Intrastate Natural Gas Transportation Service
Agreement dated April 1, 2007, by and between Quicksilver Resources Inc. and
Energy Transfer Fuel L.P.

 
2.
Gas Gathering Agreement Lake Arlington Gathering System dated effective
October 1, 2007, by and between Quicksilver Resources Inc. and Cowtown Pipeline
LP.

 
3.
Operating Agreement dated June 2, 2006, by and between Quicksilver Resources
Inc., as Operator, and Marshall R. Young Oil Co., as Non-Operator, covering the
Lake Arlington area.

 
4.
Operating Agreement dated August 1, 2009, by and between Quicksilver Resources
Inc., as Operator, and Chesapeake Exploration LLC, as Non-Operator, covering the
Whiz Q East Unit.

 
5.
Operating Agreement dated October 1, 2009, by and between Quicksilver Resources
Inc., as Operator, and Chesapeake Exploration LLC, as Non-Operator, covering the
Lawhon South Unit.

 
6.
Operating Agreement dated July 2, 2008, by and between EOG Resources, Inc., as
Operator, and Energy Extract, L.P., 91017 LTD., Chesapeake Exploration, L.L.C.,
Quicksilver Resources Inc. and Marshall R. Young Oil Co., as Non-Operators.

 
 
Schedule 4.1(i)

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.2(d)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”

BUYER’S CONFLICTS OR VIOLATIONS
 
Pursuant to that certain Amended and Restated Credit Agreement dated as of
February 9, 2007, by and among Quicksilver Resources Inc., as Borrower, JP
Morgan Chase Bank, N.A., Global Administrative Agent, and the other agents and
financial institutions from time to time party thereto, as amended, Quicksilver
Resources Inc. has granted to the lenders a security interest in the Adjusted
Common Units Consideration which will be released at the Closing.


 
Schedule 4.2(d) 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.2(e)


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”
 
BUYER’S CONSENTS
 
Pursuant to that certain Amended and Restated Credit Agreement dated as of
February 9, 2007, by and among Quicksilver Resources Inc., as Borrower, JP
Morgan Chase Bank, N.A., Global Administrative Agent, and the other agents and
financial institutions from time to time party thereto, as amended, Quicksilver
Resources Inc. has granted to the lenders a security interest in the Adjusted
Common Units Consideration which will be released at the Closing.
 
 
 
Schedule 4.2(e)

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Attached to and made a part of that certain Asset Purchase Agreement
dated May 11, 2010, by and between
MARSHALL R. YOUNG OIL CO., as “Seller”, and
QUICKSILVER RESOURCES INC., as “Buyer”

PERMITTED OVERRIDING ROYALTY INTERESTS


(i) 
Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument
D207038211, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(ii)  
Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument
D207038212, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(iii) 
Assignment of Overriding Royalty dated January 31, 2007, recorded as Instrument
D207038213, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(iv) 
Assignment of Overriding Royalty dated July 7, 2008, recorded as Instrument
D208266666, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.; as amended by Amendment of
Assignment of Overriding Royalty dated April 29, 2010, recorded as Instrument
D210102861, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(v) 
Assignment of Overriding Royalty dated March 26, 2009, recorded as Instrument
D209089025, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al. as amended by Correction of
Assignment of Overriding Royalty dated May 6, 2010, recorded as Instrument
D210106990, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(vi)  
Assignment of Overriding Royalty dated August 24, 2009, recorded as Instrument
D209227345, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.; as amended by Correction of
Assignment of Overriding Royalty dated May 3, 2010, recorded as Instrument
D210102860, Official Public Records, Tarrant County, Texas, from Marshall R.
Young Oil Co. to Marshall Ralph Young, et al.



(vii)  
Assignment of Retained Overriding Royalty Interests dated May 6, 2010, recorded
as Instrument D210107298, Official Public Records, Tarrant County, Texas, from
Marshall R. Young Oil Co. to Young Oil Corporation.

 
 
Schedule I – Page 1 of 2

--------------------------------------------------------------------------------

 
 
(viii)  
Assignment of New Overriding Royalty Interests dated May 6, 2010, recorded as
Instrument D210107296, Official Public Records, Tarrant County, Texas, from
Marshall R. Young Oil Co. to Young Oil Corporation.



(ix)  
Assignment of New Overriding Royalty Interest – Quicksilver Leases dated May 6,
2010, recorded as Instrument D210107297, Official Public Records, Tarrant
County, Texas, from Marshall R. Young Oil Co. to Young Oil Corporation.



(x)  
Conveyance of Overriding Royalty Interest dated October 19, 2006, recorded as
Instrument D206337748, Official Public Records, Tarrant County, Texas, from
Marshall R. Young Oil Co. to Texas Capital Bancshares, Inc.

 
Schedule I – Page 2 of 2